             Case 20-12456-JTD   Doc 1092-1   Filed 02/09/21   Page 1 of 24




                                     Exhibit A

                                   Cure Schedule




DOCS_DE:232909.1
                                                                 Case 20-12456-JTD                       Doc 1092-1            Filed 02/09/21             Page 2 of 24


Counterparty Name                        Title of Contract        Description           Debtor Entity Name         Address 1                    Address 2      City             State   Zip          Proposed Cure Amt.
                                                                                                                                                C/O DAVID
                                                                  3415 ‐ Hinesville;                                                            GARFUNKEL &
2020 HINESVILLE CENTER LLC               Lease                    HINESVILLE, GA         Ruby Tuesday, Inc.        400 MALL BLVD STE M          CO             SAVANNAH         GA      31406                           $1,066.64
                                                                  4618 ‐ New Castle;
2C HO LLC                                Lease                    NEW CASTLE, PA         Ruby Tuesday, Inc.        129 MAJESTIC DR              ATTN CHI M HO MARS              PA      16046‐0000    Per signed lease amendment
                                                                  4991 ‐ Summerville;                                                           C O MR TED
434 KING STREET LLC                      Lease                    SUMMERVILLE, SC        Ruby Tuesday, Inc.        38 ROMNEY ST                 STONEY        CHARLESTON        SC      29403‐0000                Per Court Order
ADAIR COUNTY TAX COLLECTOR               Personal Property Tax                      2020 Ruby Tuesday, Inc.        106 W WASHINGTON                           KIRKSVILLE        MO      63501                           $2,717.28
ADAIR COUNTY TAX COLLECTOR               Real Estate Tax                            2020 Ruby Tuesday, Inc.        106 W WASHINGTON                           KIRKSVILLE        MO      63501                          $19,502.16
                                                                  3222 ‐ Dickson;
ADAMS FRUIT COMPANY                      Lease                    DICKSON, TN            Ruby Tuesday, Inc.        1855 DUNDEE RD                              WINTER HAVEN     FL      33884         Per signed lease amendment
Aiken County Treasurer                   Personal Property Tax                      2020 Ruby Tuesday, Inc.        P O BOX 919                                 AIKEN            SC      29802‐0919                       $2,983.93
ALAMANCE COUNTY                          Personal Property Tax                      2020 Ruby Tuesday, Inc.        124 W ELM ST                                GRAHAMN          NC      27253‐2802                       $2,744.19
ALAMANCE COUNTY                          Real Estate Tax                            2020 Ruby Tuesday, Inc.        124 W ELM ST                                GRAHAMN          NC      27253‐2802                      $21,065.47
                                                                  4373 ‐ South
                                                                  Florence; FLORENCE,
ALBERT M AND ISABEL ALTAMIRANO           Lease                    SC                     Ruby Tuesday, Inc.        8122 CLAMP                                  SAN ANTONIO      TX      78221‐0000    Per signed lease amendment
ALCORN COUNTY                            Real Estate Tax                            2020 Ruby Tuesday, Inc.        PO BOX 190                                  CORINTH          MS      38835                            $3,608.18
ALCORN COUNTY                            Personal Property Tax                      2020 Ruby Tuesday, Inc.        PO BOX 190                                  CORINTH          MS      38835                            $1,675.63
Allegany County Tax and Utility Office   Personal Property Tax                      2020 Ruby Tuesday, Inc.        701 KELLY RD                 STE 201        CUMBERLAND       MD      21502                            $4,612.90
Allegany County Tax and Utility Office   Real Estate Tax                            2020 Ruby Tuesday, Inc.        701 KELLY RD                 STE 201        CUMBERLAND       MD      21502                           $21,879.79
Althea Brown Tax Collector               Real Estate Tax                            2020 Ruby Tuesday, Inc.        PO BOX 936                                  SOMERSET         PA      15501                            $8,138.62
                                                                                                                                                TAX
                                                                                                                                                PROCESSING
Amsterdam City School District           Real Estate Tax                          2019 Ruby Tuesday, Inc.          PO BOX 14526                 UNIT           ALBANY           NY      12212‐4526                      $7,306.42
                                                                                                                                                TAX
                                                                                                                                                PROCESSING
Amsterdam City School District           Real Estate Tax                          2020 Ruby Tuesday, Inc.          PO BOX 14526                 UNIT           ALBANY           NY      12212‐4526                     $12,634.51
Angela Epolito Tax Receiver of Taxes     Real Estate Tax                          2021 Ruby Tuesday, Inc.          5400 BUTTERNUT DR                           EAST SYRACUSE    NY      13057‐8509                     $22,927.96
Anne Arundel County Maryland             Personal Property Tax                    2020 Ruby Tuesday, Inc.          PO BOX 17003                                BALTIMORE        MD      21297                           $6,005.62
Anne Arundel County Maryland             Real Estate Tax                          2020 Ruby Tuesday, Inc.          PO BOX 17003                                BALTIMORE        MD      21297                          $31,660.78
                                                                  4371 ‐ Moss Point;
ANTHONY J FRIEDMAN                       Lease                    MOSS POINT, MS       Ruby Tuesday, Inc.          1417 HIGHLAND AVE                           GLENDALE         CA      91202         Per signed lease amendment
                                                                  4801 ‐ Waycross;
ARETE PARTNERS 2263 MEMORIAL LLC         Lease                    WAYCROSS, GA         Ruby Tuesday, Inc.          3200 TRULIANT WAY                           WINSTON SALEM NC         27103         Per signed lease amendment
                                                                  3916 ‐ Horseheads;                                                            DEPARTMENT
ARNOT REALTY CORPORATION                 Lease                    HORSEHEADS, NY       Ruby Tuesday, Inc.          PO BOX 8000                  794            BUFFALO          NY      14267‐0000    Per signed lease amendment
                                                                                                                                                CO KOHAN
                                                                                                                                                RETAIL
AROOSTOOK CENTER MALL REALTY                                      7156 ‐ Presque Isle; RT New England Franchise,                                INVESTMENT
HOLDINGS LLC                             Lease                    PRESQUE ISLE, ME      LLC                        1010 NORTHERN BLVD STE 212   GRP             GREAT NECK      NY      11021         Per signed lease amendment
BALDWIN COUNTY TAX COLLECTOR             Personal Property Tax                     2020 Ruby Tuesday, Inc.         PO BOX 538517                              0 ATLANTA         GA      30353‐8517                       $2,031.43
Baldwin County Tax Collector             Personal Property Tax                     2020 Ruby Tuesday, Inc.         121 N WILKINSON ST STE 112                   MILLEDGEVILLE   GA      31061                            $2,040.11
Baldwin County Tax Collector             Personal Property Tax                     2020 Ruby Tuesday, Inc.         PO BOX 538517                              0 ATLANTA         GA      30353‐8517                       $1,578.22
BALDWIN COUNTY TAX COLLECTOR             Real Estate Tax                           2020 Ruby Tuesday, Inc.         PO BOX 538517                              0 ATLANTA         GA      30353‐8517                       $6,243.66
Baldwin County Tax Collector             Real Estate Tax                           2020 Ruby Tuesday, Inc.         121 N WILKINSON ST STE 112                   MILLEDGEVILLE   GA      31061                            $9,202.65
                                                                                                                                                TAX
BARROW COUNTY                            Real Estate Tax                          2020 Ruby Tuesday, Inc.          30 N BROAD ST                COMMISSIONER WINDER             GA      30680                          $13,160.54
                                                                                                                                                TAX
BARROW COUNTY                            Personal Property Tax                    2020 Ruby Tuesday, Inc.          30 N BROAD ST                COMMISSIONER WINDER             GA      30680                           $1,942.91
BARTHOLOMEW COUNTY TREASURER             Personal Property Tax                    2019 Ruby Tuesday, Inc.          PO BOX 1986                               COLUMBUS           IN      47202                               $0.00
BARTHOLOMEW COUNTY TREASURER             Real Estate Tax                          2019 Ruby Tuesday, Inc.          PO BOX 1986                               COLUMBUS           IN      47202                           $4,970.53
                                                           Case 20-12456-JTD                       Doc 1092-1           Filed 02/09/21            Page 3 of 24


Counterparty Name                  Title of Contract        Description           Debtor Entity Name        Address 1                   Address 2     City             State   Zip          Proposed Cure Amt.
                                                            4993 ‐ Beal Pkwy at
                                                            Meco; FT. WALTON
BEAL COMMONS LLC                   Lease                    BEACH, FL            Ruby Tuesday, Inc.         1960 SATELLITE BLVD         SUITE 1300    DULUTH           GA      30097‐0000                     $60,561.55
BEDFORD COUNTY                     Personal Property Tax                    2020 Ruby Tuesday, Inc.         122 E MAIN ST               STE 101       BEDFORD          VA      24523‐2000                      $2,790.54
BEDFORD COUNTY                     Real Estate Tax                          2020 Ruby Tuesday, Inc.         122 E MAIN ST               STE 101       BEDFORD          VA      24523‐2000                      $2,064.38

                                                            5045 ‐ Alexander City;
BEN RUSSELL 280 LLC                Lease                    ALEXANDER CITY, AL Ruby Tuesday, Inc.           2544 WILLOW POINT RD                      ALEXANDER CITY   AL      35010‐0000                       $153.99
BERKELEY COUNTY SHERIFF            Personal Property Tax                    2020 Ruby Tuesday, Inc.         400 W STEPHEN ST            STE 209       MARTINSBURG      WV      25401                           $1,791.11
BERKELEY COUNTY SHERIFF            Real Estate Tax                          2020 Ruby Tuesday, Inc.         400 W STEPHEN ST            STE 209       MARTINSBURG      WV      25401                          $12,503.43
                                                                                                                                                      MONCKS
Berkeley County Treasurer          Personal Property Tax                    2020 Ruby Tuesday, Inc.         PO BOX 6122                               CORNER           SC      29461‐6120                      $3,328.75
                                                                                                                                                      MONCKS
Berkeley County Treasurer          Real Estate Tax                            2020 Ruby Tuesday, Inc.       PO BOX 6122                               CORNER           SC      29461‐6120                     $62,390.43
                                                            2946 ‐ Wyomissing;
BERKSHIRE MALL LP                  Lease                    WYOMISSING, PA         Ruby Tuesday, Inc.       PO BOX 510159                             PHILADELPHIA     PA      19175‐0000    Per signed lease amendment
                                                            2946 ‐ Wyomissing;                                                          C/O NAMCO
BERKSHIRE PA HOLDINGS LLC          Lease                    WYOMISSING, PA         Ruby Tuesday, Inc.       150 GREAT NECK RD STE304    REALTY LLC    GREAT NECK       NY      11021         Per signed lease amendment
BETHLEHEM AREA SCHOOL DISTRICT     Real Estate Tax                            2021 Ruby Tuesday, Inc.       PO BOX 824485               C/O PSDLAF    PHILADELPHIA     PA      19182‐4485                       $8,285.58
                                                            5169 ‐ Dallas ‐ GA;
BILL LIVINGSTON                    Lease                    DALLAS, GA             Ruby Tuesday, Inc.       PO BOX 7078                               WARNER ROBINS GA         31095                             $621.78
                                                            4868 ‐ Sharonville;
BISMARCK PROPERTIES LLC            Lease                    SHARONVILLE, OH        Ruby Tuesday, Inc.       18307 BURBANK BLVD STE 67                 TARZANA          CA      91356         Per signed lease amendment
Blount County Trustee              Personal Property Tax                      2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                            $1,679.00
Blount County Trustee              Personal Property Tax                      2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                            $1,288.00
BLOUNT COUNTY TRUSTEE              Personal Property Tax                      2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                            $4,495.00
BLOUNT COUNTY TRUSTEE              Personal Property Tax                      2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                                $0.00
Blount County Trustee              Real Estate Tax                            2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                            $9,493.00
BLOUNT COUNTY TRUSTEE              Real Estate Tax                            2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                           $27,311.00
BLOUNT COUNTY TRUSTEE              Real Estate Tax                            2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                                $0.00
BLOUNT COUNTY TRUSTEE              Real Estate Tax                            2020 Ruby Tuesday, Inc.       347 COURT ST                              MARYVILLE        TN      37804                            $5,185.00
                                                                                                                                      SUITE 201 ATTN
                                                            4661 ‐ Milledgeville;                                                     REBECCA
BLS HOLDINGS GROUP LLC             Lease                    MILLEDGEVILLE, GA Ruby Tuesday, Inc.            3638 WALTON WAY EXTENSION COCKRELL       AUGUSTA           GA      30909‐0000    Per signed lease amendment
                                                            4856 ‐ Shrewsbury;
BOB BOB ASSOCIATES                 Lease                    NEW FREEDOM, PA Ruby Tuesday, Inc.              ATTN GARY STEWART JR        950 SMILE WAY YORK             PA      17404‐0000                       $260.67
Bowie County Tax Collector         Personal Property Tax                     2020 Ruby Tuesday, Inc.        PO BOX 6527                               TEXARKANA        TX      75505‐6527                      $3,916.03
Bowie County Tax Collector         Real Estate Tax                           2020 Ruby Tuesday, Inc.        PO BOX 6527                               TEXARKANA        TX      75505‐6527                     $40,928.00
BOYD COUNTY SHERIFF                Personal Property Tax                     2020 Ruby Tuesday, Inc.        PO BOX 558                                CATLETTSBURG     KY      41129                           $1,737.72
BOYD COUNTY SHERIFF                Real Estate Tax                           2020 Ruby Tuesday, Inc.        PO BOX 558                                CATLETTSBURG     KY      41129                          $11,307.58
                                                            4883 ‐ Waterford                                                            ATTN BRIXMOR
                                                            Commons;                                                                    PROPERTY
BRIXMOR OPERATING PARTNERSHIP LP   Lease                    WATERFORD, CT         Ruby Tuesday, Inc.        PO BOX 645341               GROUP         CINCINNATI       OH      45264‐0000                      $1,724.12
                                                                                                                                        ATTN ARMADA
                                                            4156 ‐ Broad Creek;                             222 CENTRAL PARK AVE STE    HOFFLER PROP
BROAD CREEK PHASE I LLC            Lease                    NORFOLK, VA           Ruby Tuesday, Inc.        2100                        INC           VIRGINIA BEACH   VA      23462                          $26,969.34
                                                            4391 ‐ Milford DE;
BROOKWOODY LLC                     Lease                    MILFORD, DE           Ruby Tuesday, Inc.        8845 MISTLETOE DR                         EASTON           MD      21601         Per signed lease amendment
                                                                                                                                        ATTN
                                                            7171 ‐ Rockledge;                                                           CATHERINE E
BROWN CAPITAL LLLP                 Lease                    ROCKLEDGE, FL        RT Orlando Franchise, LP   2424 EAGLES EYRIE CT        BROWN         LOUISVILLE       KY      40206         Per signed lease amendment
BUFFALO COUNTY                     Personal Property Tax                    2019 Ruby Tuesday, Inc.         PO BOX 1270                               KEARNEY          NE      68848‐1270                       $1,057.01
BUFFALO COUNTY                     Real Estate Tax                          2019 Ruby Tuesday, Inc.         PO BOX 1270                               KEARNEY          NE      68848‐1270                      $22,854.41
Bulloch County Tax Commissioner    Personal Property Tax                    2020 Ruby Tuesday, Inc.         PO BOX 245                                STATESBORO       GA      30459‐0245                       $1,745.88
                                                                       Case 20-12456-JTD                         Doc 1092-1                Filed 02/09/21              Page 4 of 24


Counterparty Name                              Title of Contract        Description            Debtor Entity Name             Address 1                      Address 2      City           State   Zip             Proposed Cure Amt.
Bulloch County Tax Commissioner                Real Estate Tax                           2020 Ruby Tuesday, Inc.              PO BOX 245                                    STATESBORO     GA      30459‐0245                        $10,396.88

                                                                        2849 ‐ Virginia Beach;                                                               C O THE ELLISON
BV ASSOCIATES                                  Lease                    VIRGINIA BEACH, VA Ruby Tuesday, Inc.                 PO BOX 29027                   CO              GREENSBORO    NC      27429‐0000       Per signed lease amendment
CA INC                                         Real Estate Tax                            2020 Ruby Tuesday, Inc.             PO BOX 79998                   C/O SUN TRUST BALTIMORE       MD      21279                              $10,857.41
CABARRUS COUNTY                                Personal Property Tax                      2020 Ruby Tuesday, Inc.             PO BOX 580347                                  CHARLOTTE     NC      28258‐0347                          $2,497.59
CABARRUS COUNTY                                Real Estate Tax                            2020 Ruby Tuesday, Inc.             PO BOX 580347                                  CHARLOTTE     NC      28258‐0347                         $24,191.11
CALDWELL COUNTY TAX COLLECTOR                  Personal Property Tax                      2020 Ruby Tuesday, Inc.             PO BOX 2200                                    LENOIR        NC             28645                         $963.51
CALDWELL COUNTY TAX COLLECTOR                  Real Estate Tax                            2020 Ruby Tuesday, Inc.             PO BOX 2200                                    LENOIR        NC             28645                        $5,890.22
CaliSunny, LLC, a Delaware limited liability                            4467 ‐ Walterboro;
company, PETER TOMASZEWICZ                     Lease                    WALTERBORO, SC         Ruby Tuesday, Inc.             13075 Pacific Promenade #301                Playa Vista CA                   90094                          $0.00
CAMBRIDGE CROSSING SHOPPING CENTER                                      4949 ‐ Mt. Laurel;                                                                   STE 100 C O
LLC                                            Lease                    MT. LAUREL, NJ         Ruby Tuesday, Inc.             625 W RIDGE PIKE BLDG A        CBRE FAMECO CONSHOHOCKEN PA           19428‐0000       Per signed lease amendment
                                                                                                                                                             TAX
CAMDEN COUNTY                                  Personal Property Tax                     2020 Ruby Tuesday, Inc.              PO BOX 698                     COMMISSIONER WOODBINE    GA           31569                              $3,101.33
                                                                                                                                                             TAX
CAMDEN COUNTY                                  Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 698                     COMMISSIONER WOODBINE    GA           31569                             $11,690.56
                                                                        3682 ‐ West Ashley;
CANAL STREET PROPERTIES                        Lease                    CHARLESTON, SC          Ruby Tuesday, Inc.            1866 A WALLENBERG BLVD                        CHARLESTON     SC      29407‐0000                   Per Court Order
CANTON TOWNSHIP                                Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 87010                                  CANTON         MI      48187                              $1,330.83
CANTON TOWNSHIP                                Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 87010                                  CANTON         MI      48187                             $16,136.71
                                                                        7461 ‐ Festus
                                                                        Sharpiro Place;
CAROLYN SHADA                                  Lease                    FESTUS, MO              RT St. Louis Franchise, LLC   971 CARMEL COURT                              SHOREVIEW      MN      55126‐0000       Per signed lease amendment
CARROLL COUNTY                                 Personal Property Tax                       2020 Ruby Tuesday, Inc.            423 COLLEGE ST                 ROOM 401       CARROLLTON     GA      30117‐0338                          $1,756.25
CARROLL COUNTY                                 Real Estate Tax                             2020 Ruby Tuesday, Inc.            423 COLLEGE ST                 ROOM 401       CARROLLTON     GA      30117‐0338                         $10,394.96
                                                                        4356 ‐ Lenoir City;
CARTER FAMILY TRUST                            Lease                    LENOIR CITY, TN         Ruby Tuesday, Inc.            PO BOX 134                                    MT PUTASKI     IL      62548            Per signed lease amendment
                                                                        3149 ‐ Crossville;
CECILIA A BROWN                                Lease                    CROSSVILLE, TN          Ruby Tuesday, Inc.            4142 EL BOSQUE DR                             PEBBLE BEACH   CA      93953            Per signed lease amendment

                                                                                                                                                             C O CENTRO GA
                                                                                                                                                             COSTAL WAY LLC
                                                                        7162 ‐ Spring Hill;                                                                  C/O BRIXMOR
CENTRO GA COASTAL WAY LLC                      Lease                    SPRING HILL, FL         RT Tampa Franchise, LP        PO BOX 645341                  PROP GRP       CINCINNATI     OH      45264‐5341                           $831.90
                                                                        4612 ‐ Sanford;
CGI 3 LP                                       Lease                    SANFORD, NC             Ruby Tuesday, Inc.            1311 MINDEN DR                                SAN DIEGO      CA      92111                             $33,826.09
                                                                        7743 ‐ Litchfield;
CHARLES B MARSHALL                             Lease                    LITCHFIELD, IL          RT St. Louis Franchise, LLC   5724 E CREST DE VILLE AVE                     ORANGE         CA      92867            Per signed lease amendment
Charleston County Government                   Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 603517                                 CHARLOTTE      NC      28260‐3517                          $2,727.41
Charleston County Government                   Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 603517                                 CHARLOTTE      NC      28260‐3517                         $38,838.05
Charleston County Treasurer                    Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 603517                                 CHARLOTTE      NC      28260‐3517                          $3,135.79
Charleston County Treasurer                    Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 603517                                 CHARLOTTE      NC      28260‐3517                         $44,231.86
CHARTER TOWNSHIP OF INDEPENDENCE               Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 771822                                 DETROIT        MI      48277‐1822                           $782.99
CHARTER TOWNSHIP OF INDEPENDENCE               Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 771822                                 DETROIT        MI      48277‐1822                          $5,382.94
                                                                                                                                                             PAYMENT
Chatam County Tax Commissioner                 Personal Property Tax                     2020 Ruby Tuesday, Inc.              PO BOX 117037                  LOCKBOX        ATLANTA        GA      30368‐7037                         $2,998.38
                                                                                                                                                             PAYMENT
Chatam County Tax Commissioner                 Real Estate Tax                           2020 Ruby Tuesday, Inc.              PO BOX 117037                  LOCKBOX        ATLANTA        GA      30368‐7037                         $4,859.82
                                                                                                                                                             PAYMENT
CHATHAM COUNTY TAX COMMISSIONER                Personal Property Tax                     2020 Ruby Tuesday, Inc.              PO BOX 117037                  LOCKBOX        ATLANTA        GA      30368‐7037                         $2,484.35
                                                                                                                                                             PAYMENT
CHATHAM COUNTY TAX COMMISSIONER                Real Estate Tax                           2020 Ruby Tuesday, Inc.              PO BOX 117037                  LOCKBOX        ATLANTA        GA      30368‐7037                         $5,080.22
                                                             Case 20-12456-JTD                          Doc 1092-1                Filed 02/09/21         Page 5 of 24


Counterparty Name                    Title of Contract        Description              Debtor Entity Name            Address 1                   Address 2     City            State   Zip          Proposed Cure Amt.
                                                              7210 ‐ Gibsonton;
CHAZPAREM LLC                        Lease                    RIVERVIEW, FL            Ruby Tuesday, Inc.            17329 GRAYLAND AVENUE                      CERRITOS       CA      90703‐0000    Per signed lease amendment
                                                                                                                                                 C/O ISOLA
                                                              5185 ‐ Nashboro                                                                    ASSOCIATES ITF
                                                              Square; NASHVILLE,                                                                 THE LAFAYETTE
CHENGA REALTY GROUP LLC              Lease                    TN                       Ruby Tuesday, Inc.            PO BOX 941483               LIFE INS CO    MAITLAND       FL      32794‐0000    Per signed lease amendment
                                                              7432 ‐ Clermont;                                                                   C/O CROSSMAN
CHESTER C FOSGATE COMPANY            Lease                    CLERMONT, FL             RT Orlando Franchise, LP      3333 S ORANGE AVE STE 217   CO MGMT INC ORLANDO           FL      32806‐0000                   $24,806.52

                                                              7458 ‐ Mid‐Rivers; ST.                                                             ATTN CHRISTINA
CHICK FIL A INC                      Lease                    PETERS, MO               RT St. Louis Franchise, LLC   5200 BUFFINGTON RD          PEACOCK        ATLANTA        GA      30349                        $87,451.56
CHRISTENSEN ENTERPRISES AND INVSTS                            5139 ‐ Carrier Circle;
LC                                   Lease                    EAST SYRACUSE, NY        Ruby Tuesday, Inc.            6110 SOUTH 350 WEST                       MURRAY          UT      84107         Per signed lease amendment
                                                              3126 ‐ Greenbelt;
CIPRIANO SQUARE PLAZA CORP           Lease                    GREENBELT, MD            Ruby Tuesday, Inc.            PO BOX 93070                              ROCHESTER       NY      14692‐0000                     $4,049.30
                                                              5302 ‐ Lewisburg;
CIRCLE 5 INC                         Lease                    LEWISBURG, WV            Ruby Tuesday, Inc.            278 COLEMAN DRIVE                         LEWISBURG       WV      24901‐0000    Per signed lease amendment
CITIGROUP COMMERCIAL MORTGAGE                                 4462 ‐ Dubois;
TRUST 2006 C4                        Lease                    DUBOIS, PA               Ruby Tuesday, Inc.            190 S LASALLE ST            US BANK       CHICAGO         IL      60603         Per signed lease amendment
                                                                                                                                                 OFFICE OF
City of Alcoa                        Personal Property Tax                     2020 Ruby Tuesday, Inc.               223 ASSOCIATES BLVD         TREASURER     ALCOA           TN      37701                         $1,271.45
CITY OF AMERICUS                     Personal Property Tax                      2020 Ruby Tuesday, Inc.              1404 E FORSYTH ST                         AMERICUS        GA      31709                          $489.45
CITY OF AMERICUS                     Real Estate Tax                           2020 Ruby Tuesday, Inc.               1404 E FORSYTH ST                         AMERICUS        GA      31709                         $1,728.28
CITY OF ASHLAND                      Personal Property Tax                      2020 Ruby Tuesday, Inc.              PO BOX 1839                               ASHLAND         KY      41105‐1839                    $2,162.23
CITY OF ASHLAND                      Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 1839                               ASHLAND         KY      41105‐1839                   $20,378.17
CITY OF ATHENS                       Personal Property Tax                      2020 Ruby Tuesday, Inc.              815 N JACKSON ST                          ATHENS          TN      37303                          $641.00
CITY OF ATHENS                       Real Estate Tax                           2020 Ruby Tuesday, Inc.               815 N JACKSON ST                          ATHENS          TN      37303                         $5,005.00
                                                              4081 ‐ Virginia Ave
                                                              East Point; EAST                                                                   DEPARTMENT
CITY OF ATLANTA                      Lease                    POINT, GA              Ruby Tuesday, Inc.              PO BOX 920500               OF AVIATION   ATLANTA         GA      30392                          $3,629.18
                                                                                                                                                 DEPARTMENT
CITY OF BOWLING GREEN                Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 1410                 OF FINANCE    BOWLING GREEN KY        42102‐1410                        $431.98
                                                                                                                                                 DEPARTMENT
CITY OF BOWLING GREEN                Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 1410                 OF FINANCE    BOWLING GREEN   KY      42102‐1410                     $2,958.59
CITY OF CALHOUN                      Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 248                                CALHOUN         GA      30703‐0248                     $7,708.70
CITY OF CALHOUN                      Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 248                                CALHOUN         GA      30703‐0248                     $1,547.31
CITY OF CLARKSVILLE                  Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 928                                CLARKSVILLE     TN      37041‐0928                      $416.00
CITY OF CLARKSVILLE                  Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 928                                CLARKSVILLE     TN      37041‐0928                      $515.00
CITY OF CLARKSVILLE                  Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 928                                CLARKSVILLE     TN      37041‐0928                     $4,523.00
CITY OF CLARKSVILLE                  Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 928                                CLARKSVILLE     TN      37041‐0928                     $5,337.00
CITY OF COLLEGE PARK                 Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 87137                              COLLEGE PARK    GA      30337                           $896.27
CITY OF COLLEGE PARK                 Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 87137                              COLLEGE PARK    GA      30337                          $7,005.58
CITY OF COLUMBIA TN                  Personal Property Tax                     2020 Ruby Tuesday, Inc.               700 N GARDEN ST             CITY RECORDER COLUMBIA        TN      38401                           $339.43
CITY OF COLUMBIA TN                  Real Estate Tax                           2020 Ruby Tuesday, Inc.               700 N GARDEN ST             CITY RECORDER COLUMBIA        TN      38401                          $4,291.80
CITY OF CROSSVILLE                   Personal Property Tax                     2020 Ruby Tuesday, Inc.               392 N MAIN ST                             CROSSVILLE      TN      38555‐4275                      $223.30
CITY OF CROSSVILLE                   Real Estate Tax                           2020 Ruby Tuesday, Inc.               392 N MAIN ST                             CROSSVILLE      TN      38555‐4275                     $1,931.16
CITY OF DALLAS GA                    Personal Property Tax                     2020 Ruby Tuesday, Inc.               200 MAIN ST                               DALLAS          GA      30132                           $270.35
CITY OF DALLAS GA                    Real Estate Tax                           2020 Ruby Tuesday, Inc.               200 MAIN ST                               DALLAS          GA      30132                          $1,711.40
CITY OF DANDRIDGE                    Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 38                                 DANDRIDGE       TN      37725                           $440.00
CITY OF DANDRIDGE                    Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 38                                 DANDRIDGE       TN      37725                          $4,879.00
                                                                                                                                                 CUSTOMER
                                                                                                                                                 SERVICE
CITY OF DUBLIN                       Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 690                  SUPERVISOR    DUBLIN          GA      31040                          $2,990.76
                                                Case 20-12456-JTD                        Doc 1092-1             Filed 02/09/21         Page 6 of 24


Counterparty Name       Title of Contract        Description             Debtor Entity Name         Address 1                  Address 2     City            State   Zip          Proposed Cure Amt.
                                                                                                                               CUSTOMER
                                                                                                                               SERVICE
CITY OF DUBLIN          Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 690                 SUPERVISOR    DUBLIN          GA      31040                          $8,741.57
CITY OF EAST POINT      Personal Property Tax                       2020 Ruby Tuesday, Inc.         2757 E POINT ST STE F                    EAST POINT      GA      30344                          $1,218.93
CITY OF EAST POINT      Real Estate Tax                             2020 Ruby Tuesday, Inc.         2757 E POINT ST STE F                    EAST POINT      GA      30344                          $4,830.04
                                                                                                                               TAX COLLECTOR
CITY OF ELIZABETH       Real Estate Tax                             2020 Ruby Tuesday, Inc.         50 WINFIELD SCOTT PLAZA    ROOM 102      ELIZABETH       NJ      07201‐2462                        $794.11
                                                                                                                               TAX COLLECTOR
CITY OF ELIZABETH       Real Estate Tax                             2021 Ruby Tuesday, Inc.         50 WINFIELD SCOTT PLAZA    ROOM 102      ELIZABETH       NJ      07201‐2462                   $11,737.89
CITY OF HARRIMAN        Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 433                               HARRIMAN        TN      37748                          $409.00
CITY OF HARRIMAN        Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 433                               HARRIMAN        TN      37748                         $4,482.00
CITY OF HOPEWELL        Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 199                               HOPEWELL        VA      23860‐0199                   $10,581.64
CITY OF HOPEWELL        Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 199                               HOPEWELL        VA      23860‐0199                    $4,192.67
CITY OF KINGSLAND       Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 250                               KINGSLAND       GA      31548                          $781.82
CITY OF KINGSLAND       Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 250                               KINGSLAND       GA      31548                         $2,947.09
                                                                                                                               PROPERTY TAX
CITY OF KNOXVILLE       Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 15001               OFFICE        KNOXVILLE       TN      37901‐5001                   $12,078.53
                                                                                                                               PROPERTY TAX
CITY OF KNOXVILLE       Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 15001               OFFICE        KNOXVILLE       TN      37901‐5001                   $14,752.25
                                                                                                                               PROPERTY TAX
CITY OF KNOXVILLE       Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 15001               OFFICE        KNOXVILLE       TN      37901‐5001                     $1,167.15
                                                                                                                               PROPERTY TAX
CITY OF KNOXVILLE       Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 15001               OFFICE        KNOXVILLE       TN      37901‐5001                     $1,146.38
CITY OF LEBANON         Real Estate Tax                             2020 Ruby Tuesday, Inc.         200 CASTLE HEIGHTS AVE N   #117          LEBANON         TN      37087                          $3,975.00
CITY OF LEBANON         Personal Property Tax                       2020 Ruby Tuesday, Inc.         200 CASTLE HEIGHTS AVE N   #117          LEBANON         TN      37087                           $325.00
                                                 7123 ‐ Leesburg;                                                              PO BOX 491286
CITY OF LEESBURG        Lease                    LEESBURG, FL            RT Orlando Franchise, LP   501 MEADOW ST              CITY HALL     LEESBURG        FL      34749         Per signed lease amendment
                                                                                                                               TAX
CITY OF LOGANVILLE      Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 39                  DEPARTMENT    LOGANVILLE      GA      30052                          $1,388.15
                                                                                                                               TAX
CITY OF LOGANVILLE      Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 39                  DEPARTMENT    LOGANVILLE      GA      30052                         $8,849.64
CITY OF LUMBERTON       Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 1388                              LUMBERTON       NC      28359‐1388                    $1,316.17
CITY OF LUMBERTON       Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 1388                              LUMBERTON       NC      28359‐1388                   $10,917.08
CITY OF MARIETTA        Personal Property Tax                       2020 Ruby Tuesday, Inc.         205 LAWRENCE ST                          MARIETTA        GA      30061                         $1,843.55
CITY OF MARIETTA        Real Estate Tax                             2020 Ruby Tuesday, Inc.         205 LAWRENCE ST                          MARIETTA        GA      30061                         $5,047.27
CITY OF MARYVILLE       Personal Property Tax                       2020 Ruby Tuesday, Inc.         412 W BROADWAY                           MARYVILLE       TN      37801‐4710                    $3,378.21
CITY OF MARYVILLE       Personal Property Tax                       2020 Ruby Tuesday, Inc.         412 W BROADWAY                           MARYVILLE       TN      37801‐4710                        $0.00
CITY OF MARYVILLE       Real Estate Tax                             2020 Ruby Tuesday, Inc.         412 W BROADWAY                           MARYVILLE       TN      37801‐4710                   $20,526.04
CITY OF MARYVILLE       Real Estate Tax                             2020 Ruby Tuesday, Inc.         412 W BROADWAY                           MARYVILLE       TN      37801‐4710                        $0.00
CITY OF MARYVILLE       Real Estate Tax                             2020 Ruby Tuesday, Inc.         412 W BROADWAY                           MARYVILLE       TN      37801‐4710                    $3,896.68
                                                 8500 ‐ RT Lodge;                                                              ATTN DEBBIE
CITY OF MARYVILLE TN    Lease                    Maryville, TN           Ruby Tuesday, Inc.         406 W BROADWAY AVE         CAUGHRON      MARYVILLE       TN      37801                            $90.00
CITY OF MERIDEN         Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 150431                            HARTFORD        CT      06115‐0431                    $3,613.73
City of Milford         Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 159                               MILFORD         DE      19963                         $7,623.17
CITY OF MILLEDGEVILLE   Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 1900                              MILLEDGEVILLE   GA      31059                         $1,000.31
CITY OF MILLEDGEVILLE   Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 1900                              MILLEDGEVILLE   GA      31059                         $4,501.64
CITY OF MORRISTOWN      Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 1654                              MORRISTOWN      TN      37816‐1654                     $588.25
CITY OF MORRISTOWN      Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 1654                              MORRISTOWN      TN      37816‐1654                    $6,143.75
CITY OF MT PLEASANT     Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 503                               MT PLEASANT     MI      48804‐0503                    $7,812.44
CITY OF MT. PLEASANT    Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 503                               MT PLEASANT     MI      48804‐0503                     $619.80
CITY OF NEWPORT         Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 370                               NEWPORT         TN      37821                          $976.00
CITY OF NEWPORT         Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 370                               NEWPORT         TN      37821                         $9,886.00
CITY OF NOVI            Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 33321               DRAWER 67     DETROIT         MI      48232‐5321                     $654.54
CITY OF NOVI            Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 33321               DRAWER 67     DETROIT         MI      48232‐5321                   $10,983.79
                                                          Case 20-12456-JTD                         Doc 1092-1            Filed 02/09/21     Page 7 of 24


Counterparty Name                 Title of Contract        Description              Debtor Entity Name       Address 1               Address 2     City            State   Zip            Proposed Cure Amt.
City of Oswego                    Real Estate Tax                              2021 Ruby Tuesday, Inc.       13 W ONEIDA ST                        OSWEGO          NY      13126                             $8,367.93
CITY OF PHILADELPHIA              Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 8409                           PHILADELPHIA    PA      19101‐8409                       $14,897.37
CITY OF PRESQUE ISLE              Personal Property Tax                        2020 Ruby Tuesday, Inc.       12 SECOND ST                          PRESQUE ISLE    ME      04769‐2459                        $1,332.37
CITY OF SALINE                    Personal Property Tax                        2020 Ruby Tuesday, Inc.       100 N HARRIS ST                       SALINE          MI      48176                              $267.53
CITY OF SALINE                    Real Estate Tax                              2020 Ruby Tuesday, Inc.       100 N HARRIS ST                       SALINE          MI      48176                             $1,745.33
CITY OF SALISBURY                 Personal Property Tax                        2020 Ruby Tuesday, Inc.       125 N. DIVISION ST.                   SALISBURY       MD      21801‐4940                        $3,883.29
                                                                                                                                     TAX
CITY OF STATESBORO                Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 348              DEPARTMENT    STATESBORO      GA      30459‐0348                        $2,785.67
                                                                                                                                     TAX
CITY OF STATESBORO                Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 348              DEPARTMENT    STATESBORO      GA      30459‐0348                         $467.77
City of Suffolk VA                Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 1583                           SUFFOLK         VA      23439‐1583                        $2,998.11
CITY OF SUFFOLK VA                Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 1583                           SUFFOLK         VA      23439‐1583                        $3,333.22
City of Suffolk VA                Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 1583                           SUFFOLK         VA      23439‐1583                       $13,153.23
CITY OF SUFFOLK VA                Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 1583                           SUFFOLK         VA      23439‐1583                        $8,911.32
CITY OF TULLAHOMA                 Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 807                            TULLAHOMA       TN      37388                              $889.22
CITY OF TULLAHOMA                 Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 807                            TULLAHOMA       TN      37388                            $10,676.70

CITY OF WARNER ROBINS             Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 8629                           WARNER ROBINS GA        31095                               $834.37

CITY OF WARNER ROBINS             Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 8629                           WARNER ROBINS   GA      31095                             $3,723.18
CITY OF WATERVILLE                Personal Property Tax                        2020 Ruby Tuesday, Inc.       ONE COMMON ST                         WATERVILLE      ME      04901                                 $0.00
CITY OF WATERVILLE                Real Estate Tax                              2021 Ruby Tuesday, Inc.       ONE COMMON ST                         WATERVILLE      ME      04901                             $6,009.76
CITY OF WATERVILLE                Real Estate Tax                              2020 Ruby Tuesday, Inc.       ONE COMMON ST                         WATERVILLE      ME      04901                              $388.98
CITY OF WINCHESTER                Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 263                            WINCHESTER      VA      22604                             $6,667.27
CITY OF WINCHESTER                Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 263                            WINCHESTER      VA      22604                             $4,751.18
City School District of Oswego    Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 890                            OSWEGO          NY      13126                             $8,890.32
                                                                                                                                     ADMINISTRATIO
Clay County Tax Collector         Real Estate Tax                              2020 Ruby Tuesday, Inc.       1 COURTHOUSE SQUARE     N BLDG        LIBERTY         MO      64068‐2368                       $23,542.87

                                                                                                                                     ADMINISTRATIO
Clayton County Tax Commissioner   Personal Property Tax                        2020 Ruby Tuesday, Inc.       121 S MCDONOUGH ST      N ANNEX 2ND FL JONESBORO      GA      30236                             $2,511.25

                                                                                                                                     ADMINISTRATIO
Clayton County Tax Commissioner   Real Estate Tax                              2020 Ruby Tuesday, Inc.       121 S MCDONOUGH ST      N ANNEX 2ND FL JONESBORO      GA      30236                            $19,629.04
Clermont County Treasurer         Real Estate Tax                              2020 Ruby Tuesday, Inc.       101 E MAIN ST                          BATAVIA        OH      45103‐2959                       $15,584.85
CLEVELAND COUNTY TAX COLLECTOR    Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 760                             SHELBY         NC             28151                      $1,878.94
CLEVELAND COUNTY TAX COLLECTOR    Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 760                             SHELBY         NC             28151                      $9,220.47
                                                           2184 ‐ Bartow;                                                            DEPT 880044 ID
CNL FUNDING 2000 A LP             Lease                    BARTOW, FL               RT Tampa Franchise, LP   PO BOX 29650            065348         PHOENIX        AZ      85038‐0000      Per signed lease amendment
Cobb County Tax Commissioner      Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 100127                          MARIETTA       GA      30061‐7027                          $698.06
Cobb County Tax Commissioner      Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 100127                          MARIETTA       GA      30061‐7027                         $2,885.77
                                                           4215 ‐ Sheffield;
COBBLESTONE SQUARE CO LTD         Lease                    ELYRIA, OH               Ruby Tuesday, Inc.       27500 DETROIT RD        SUITE 300     WESTLAKE        OH      44145‐0000                         $408.00
Cocke County Clerk                Personal Property Tax                        2020 Ruby Tuesday, Inc.       111 COURT AVE           ROOM 107      NEWPORT         TN      37821                             $1,038.00
Cocke County Clerk                Real Estate Tax                              2020 Ruby Tuesday, Inc.       111 COURT AVE           ROOM 107      NEWPORT         TN      37821                             $8,615.00
COFFEE COUNTY                     Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 467                            MANCHESTER      TN      37349‐0467                         $945.00
COFFEE COUNTY                     Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 467                            MANCHESTER      TN      37349‐0467                       $11,342.00
Coffee County Tax Commissioner    Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 1207                           DOUGLAS         GA      31534‐1207                        $2,522.65
                                                                                                                                     REVENUE
Coffee County Tax Commissioner    Personal Property Tax                        2020 Ruby Tuesday, Inc.       PO BOX 311606           COMMISSIONER ENTERPRISE       AL      36331‐1606                        $1,893.16
Coffee County Tax Commissioner    Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 1207                          DOUGLAS          GA      31534‐1207                       $11,257.93
                                                                                                                                     REVENUE
Coffee County Tax Commissioner    Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 311606           COMMISSIONER ENTERPRISE       AL      36331‐1606                        $7,270.71
COLLECTOR OF TAXES                Real Estate Tax                              2020 Ruby Tuesday, Inc.       PO BOX 709                           SCRANTON         PA      18501‐0709                       $18,134.17
                                                           Case 20-12456-JTD                    Doc 1092-1        Filed 02/09/21              Page 8 of 24


Counterparty Name                  Title of Contract        Description         Debtor Entity Name    Address 1                     Address 2      City            State   Zip          Proposed Cure Amt.
COLLECTOR OF TAXES                 Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 709                                   SCRANTON        PA      18501‐0709                   $20,249.86
Columbia County Tax Collector      Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 3030                                  EVANS           GA      30809‐0077                        $0.00

CONCUR TECHNOLOGIES,INC            Trade Vendor                                 Ruby Tuesday, Inc.    62157 COLLECTIONS CENTER DR                  CHICAGO         IL      60693‐0000                    $2,426.08
CORINTH CITY                       Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 669                                   CORINTH         MS      38835‐0669                    $2,923.51
CORINTH CITY                       Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 669                                   CORINTH         MS      38835‐0669                    $6,295.28
CORT BUSINESS SERVICES INC         Trade Vendor                                 Ruby Tuesday, Inc.    PO BOX 17401                                 BALTIMORE       MD      21297‐1401                       $66.79
CORT BUSINESS SERVICES INC         Trade Vendor                                 Ruby Tuesday, Inc.    PO BOX 17401                                 BALTIMORE       MD      21297‐1401                       $66.79
County of Colleton                 Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 8                                     WALTERBORO      SC      29488                         $4,153.72
County of Colleton                 Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 8                                     WALTERBORO      SC      29488                        $18,105.64
County of Gloucester               Personal Property Tax                   2020 Ruby Tuesday, Inc.    6489 MAIN ST                                 GLOUCESTER      VA      23061                         $1,236.23
County of Gloucester               Real Estate Tax                         2020 Ruby Tuesday, Inc.    6489 MAIN ST                                 GLOUCESTER      VA      23061                         $2,170.39
County of Lexington                Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 3000                                  LEXINGTON       SC      29071‐3000                    $5,909.74
County of Lexington                Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 3000                                  LEXINGTON       SC      29071‐3000                    $5,078.50
County of Lexington                Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 3000                                  LEXINGTON       SC      29071‐3000                   $35,794.95
County of Lexington                Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 3000                                  LEXINGTON       SC      29071‐3000                   $43,840.26
                                                                                                                                    PULASKI
                                                                                                                                    COUNTY
COUNTY OF PULASKI MISSOURI         Personal Property Tax                   2020 Ruby Tuesday, Inc.    301 HISTORIC #66 E STE 110    COURTHOUSE     WAYNESVILLE     MO      65583                         $1,165.36
                                                                                                                                    PULASKI
                                                                                                                                    COUNTY
COUNTY OF PULASKI MISSOURI         Real Estate Tax                         2020 Ruby Tuesday, Inc.    301 HISTORIC #66 E STE 110    COURTHOUSE    WAYNESVILLE      MO      65583                        $15,664.12
COUNTY OF ROANOKE                  Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 791269                               ROANOKE          VA      21279‐1269                    $4,170.43
COUNTY OF ROANOKE                  Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 791269                               ROANOKE          VA      21279‐1269                   $17,954.50
CRAIGHEAD COUNTY                   Personal Property Tax                   2019 Ruby Tuesday, Inc.    511 UNION ST #107                           JONESBORO        AR      72401                         $2,386.87
CRAIGHEAD COUNTY                   Real Estate Tax                         2019 Ruby Tuesday, Inc.    511 UNION ST #107                           JONESBORO        AR      72401                        $12,642.53
CRAVEN COUNTY                      Personal Property Tax                   2020 Ruby Tuesday, Inc.    226 POLLOCK ST                TAX COLLECTOR NEW BERN         NC      28560‐4981                     $814.00
CRAVEN COUNTY                      Real Estate Tax                         2020 Ruby Tuesday, Inc.    226 POLLOCK ST                TAX COLLECTOR NEW BERN         NC      28560‐4981                    $6,397.82
CRUNCHTIME! INFORMATION
SYSTEMS,INC                        Trade Vendor                                 Ruby Tuesday, Inc.    129 PORTLAND STREET           2ND FLOOR      BOSTON          MA      02114‐0000                  $123,077.14
Culpeper County Treasurer          Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 1447                                  CULPEPER        VA      22701‐6447                    $2,876.55
CUMBERLAND CO TAX OFFICE           Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 449                                   FAYETTEVILLE    NC      28302                         $2,232.23
CUMBERLAND CO TAX OFFICE           Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 449                                   FAYETTEVILLE    NC      28302                        $15,704.12
Cumberland County                  Personal Property Tax                   2020 Ruby Tuesday, Inc.    2 S MAIN ST                   STE 111        CROSSVILLE      TN      38555                          $741.00
CUMBERLAND COUNTY                  Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 449                                   FAYETTEVILLE    NC      28302                         $1,926.71
Cumberland County                  Real Estate Tax                         2020 Ruby Tuesday, Inc.    2 S MAIN ST                   STE 111        CROSSVILLE      TN      38555                         $6,407.00
CUMBERLAND COUNTY                  Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 449                                   FAYETTEVILLE    NC      28302                        $10,544.76
Cumberland County Tax Office       Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 449                                   FAYETTEVILLE    NC      28302                         $2,757.76
Cumberland County Tax Office       Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 449                                   FAYETTEVILLE    NC      28302                        $22,841.89
DALLASTOWN AREA SCHOOL DISTRICT    Real Estate Tax                         2020 Ruby Tuesday, Inc.    192 OAK RD                                   DALLASTOWN      PA      17313                        $14,310.97
                                                                                                                                    ATTN ADELE
                                                            4378 ‐ Deep River                                                       MARTIN 7615
                                                            Corporate Center;                                                       THORNDIKE
DALY SEVEN                         Lease                    GREENSBORO, NC      Ruby Tuesday, Inc.    FAIRFIELD INN SUITES          ROAD           GREENSBORO      NC      27409‐0000                        $343.75

DARLENE PARKER TAX COLLECTOR       Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 444                                    STEWARTSTOWN   PA      17363                        $14,338.98
David V. Larosa Sr Tax Collector   Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 1270                                   GULFPORT       MS      39502                         $4,755.72
David V. Larosa Sr Tax Collector   Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 1270                                   GULFPORT       MS      39502                        $16,201.16
DAVIDSON COUNTY                    Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 305012                                 NASHVILLE      TN      37230‐5012                    $2,134.77
DAVIDSON COUNTY                    Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 305012                                 NASHVILLE      TN      37230‐5012                    $1,509.02
DAVIDSON COUNTY                    Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 305012                                 NASHVILLE      TN      37230‐5012                   $14,518.05
Davidson County Tax Collector      Personal Property Tax                   2020 Ruby Tuesday, Inc.    PO BOX 1577                                 0 LEXINGTON      NC      27293‐1577                    $1,975.57
Davidson County Tax Collector      Real Estate Tax                         2020 Ruby Tuesday, Inc.    PO BOX 1577                                 0 LEXINGTON      NC      27293‐1577                   $14,238.17
                                                                Case 20-12456-JTD                       Doc 1092-1                Filed 02/09/21           Page 9 of 24


Counterparty Name                       Title of Contract        Description           Debtor Entity Name            Address 1                  Address 2      City           State   Zip          Proposed Cure Amt.
                                                                 4603 ‐ Tiger Pointe
DDR WALKS AT HIGHWOOD PRESERVE I                                 Gulf Breeze; GULF
LLC                                     Lease                    BREEZE, FL            Ruby Tuesday, Inc.            DEPT 108816 21137 50791    PO BOX 9183418 CHICAGO        IL      60691‐0000                        $137.34
DEKALB COUNTY REVENUE
COMMISSIONER                            Personal Property Tax                     2020 Ruby Tuesday, Inc.            206 GRAND AVE S W                         FORT PAYNE     AL      35967                          $2,267.04
DEKALB COUNTY REVENUE
COMMISSIONER                            Real Estate Tax                           2020 Ruby Tuesday, Inc.            206 GRAND AVE S W                         FORT PAYNE     AL      35967                        $10,298.46
DELAWARE COUNTY                         Personal Property Tax                     2019 Ruby Tuesday, Inc.            100 W MAIN ST RM 102                      MUNCIE         IN      47305                             $0.00
DELAWARE COUNTY                         Real Estate Tax                           2019 Ruby Tuesday, Inc.            100 W MAIN ST RM 102                      MUNCIE         IN      47305                        $15,416.09
                                                                 7179 ‐ Healthpark;
DENNIS LAPIDUS                          Lease                    FT. MYERS, FL         RT Tampa Franchise, LP        12340 LONGWATER CHASE CT                  FORT MYERS     FL      33908         Per signed lease amendment
                                                                 4918 ‐ Bloomsburg;
DHRT INVESTMENTS LLC                    Lease                    BLOOMSBURG, PA        Ruby Tuesday, Inc.            770 ROUTE 220                             MUNCY VALLEY   PA      17758                        $54,540.10
DICKSON CITY TAX COLLECTOR              Real Estate Tax                           2020 Ruby Tuesday, Inc.            901 ENTERPRISE ST                         DICKSON        PA      18519                        $42,967.56
DICKSON COUNTY                          Real Estate Tax                           2020 Ruby Tuesday, Inc.            PO BOX 246                                CHARLOTTE      TN      37036                         $9,595.00
DICKSON COUNTY                          Personal Property Tax                     2020 Ruby Tuesday, Inc.            PO BOX 246                                CHARLOTTE      TN      37036                          $885.00
                                                                 4504 ‐ Culpeper;
DOMINION SQUARE CULPEPER LLC            Lease                    CULPEPER, VA          Ruby Tuesday, Inc.            610 E MOREHEAD ST          STE 100        CHARLOTTE      NC      28202‐0000                   $11,091.66
DOUGHTERY COUNTY                        Personal Property Tax                     2020 Ruby Tuesday, Inc.            PO BOX 1827                TAX DEOT       ALBANY         GA      31702‐1827                    $5,084.23
DOUGHTERY COUNTY                        Real Estate Tax                           2020 Ruby Tuesday, Inc.            PO BOX 1827                TAX DEOT       ALBANY         GA      31702‐1827                   $26,112.17
Douglas County Tax Commissioner         Personal Property Tax                     2020 Ruby Tuesday, Inc.            PO BOX 1177                               DOUGLASVILLE   GA      30133                         $4,688.38
Douglas County Tax Commissioner         Real Estate Tax                           2020 Ruby Tuesday, Inc.            PO BOX 1177                               DOUGLASVILLE   GA      30133                        $14,787.59
                                                                 7470 ‐ Valley Park;
DRURY DEVELOPMENT CORPORATION           Lease                    VALLEY PARK, MO       RT St. Louis Franchise, LLC   721 EMERSON ROAD           STE 200        ST LOUIS       MO      63141‐0000    Per signed lease amendment
                                                                 4868 ‐ Sharonville;                                                            101 S FARRAR   CAPE
DRURY INNS INC                          Lease                    SHARONVILLE, OH       Ruby Tuesday, Inc.            ACCOUNTING DEPT            DRIVE          GIRARDEAU      MO      63701‐0000                         $91.36
                                                                 2164 ‐ Pueblo;
EAGLERIDGE REH LLC                      Lease                    PUEBLO, CO            RT Denver Franchise, L.P.     530 B ST STE 2050                         SAN DIEGO      CA      92101                         $2,845.32
ECOLAB INC / ECOPEST                    Trade Vendor                                   Ruby Tuesday, Inc.            26252 NETWORK PLACE                       CHICAGO        IL      60673                        $28,219.00
EIZABETH ANN ROUDYBUSH TAX
COLLECTOR                               Real Estate Tax                           2020 Ruby Tuesday, Inc.            9 OVERDORF AVE                            DUBOIS         PA      15801                          $3,638.68
ELITE REVENUE SOLUTIONS LLC (COLONIAL
SCHOOL DISTRICT)                        Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 388                                CONSHOHOCKEN PA        19428                          $4,162.98
                                                                 5189 ‐ Winder;
ENG TONG LY                             Lease                    WINDER, GA             Ruby Tuesday, Inc.           7174 BRAE CT                              GURNEE         IL      60031         Per signed lease amendment
                                                                 4636 ‐ Clarksville;
ESSENTIAL                               Lease                    CLARKSVILLE, TN        Ruby Tuesday, Inc.           902 CARNEGIE CENTER BLVD   STE 520        PRINCETON      NJ      08540         Per signed lease amendment
                                                                 4726 ‐ Linthicum;
ESSENTIAL                               Lease                    LINTHICUM, MD          Ruby Tuesday, Inc.           902 CARNEGIE CENTER BLVD   STE 520        PRINCETON      NJ      08540         Per signed lease amendment
                                                                 4816 ‐ Diberville;
ESSENTIAL                               Lease                    DIBERVILLE, MS         Ruby Tuesday, Inc.           902 CARNEGIE CENTER BLVD   STE 520        PRINCETON      NJ      08540         Per signed lease amendment
                                                                 5015 ‐ Pocomoke
                                                                 City; POCOMOKE
ESSENTIAL                               Lease                    CITY, MD               Ruby Tuesday, Inc.           902 CARNEGIE CENTER BLVD   STE 520        PRINCETON      NJ      08540         Per signed lease amendment

                                                                 5045 ‐ Alexander City;
ESSENTIAL                               Lease                    ALEXANDER CITY, AL Ruby Tuesday, Inc.               902 CARNEGIE CENTER BLVD   STE 520        PRINCETON      NJ      08540         Per signed lease amendment
                                                                 7890 ‐ St. Robert; ST. RT Western Missouri
ESSENTIAL                               Lease                    ROBERT, MO             Franchise, LLC               902 CARNEGIE CENTER BLVD   STE 520        PRINCETON      NJ      08540         Per signed lease amendment
                                                                                                                                                TAX
ETOWAH COUNTY                           Personal Property Tax                     2020 Ruby Tuesday, Inc.            800 FORREST AVE ROOM 005   COLLECTIONS    GADSDEN        AL      35901‐3641                     $2,895.32
                                                                                                                                                TAX
ETOWAH COUNTY                           Real Estate Tax                           2020 Ruby Tuesday, Inc.            800 FORREST AVE ROOM 005   COLLECTIONS    GADSDEN        AL      35901‐3641                   $10,599.91
                                                                Case 20-12456-JTD                      Doc 1092-1                Filed 02/09/21             Page 10 of 24


Counterparty Name                       Title of Contract         Description           Debtor Entity Name           Address 1                       Address 2     City           State   Zip             Proposed Cure Amt.

                                                                  4980 ‐ Gloucester;                                                                 C/O MR ROBERT
EVERGREEN DEVELOPMENT COMPANY LLC Lease                           GLOUCESTER, VA        Ruby Tuesday, Inc.           17587 W BRINDLE TRAIL ROAD      J KUBICKI     GURNEE         IL      60031‐0000                      $25,594.42
                                                                  5222 ‐ Mebane;                                                                                   SOUTH
FEB REALTY MEBANE LLC                   Lease                     MEBANE, NC            Ruby Tuesday, Inc.           189 BAYCREST DR                               BURLINGTON     VT      05403            Per signed lease amendment
                                                                  5007 ‐ Fruitland;
Fee Property                            Fee Property              SALISBURY, MD         Ruby Tuesday, Inc.           413 NORTH FRUITLAND BLVD                      SALISBURY      MD              21801                  Fee Property
                                                                  4722 ‐ Kinston;
Fee Property                            Fee Property              KINSTON, NC           Ruby Tuesday, Inc.           3725 WEST VERNON AVENUE                       KINSTON        NC              28504                  Fee Property
                                                                  4802 ‐ Troy; TROY,
Fee Property                            Fee Property              OH                    Ruby Tuesday, Inc.           1780 W. MAIN STREET                           TROY           OH              45373                  Fee Property
                                                                  3278 ‐ Sycamore;
Fee Property                            Fee Property              MEMPHIS, TN           Ruby Tuesday, Inc.           1653 SYCAMORE VIEW ROAD                       MEMPHIS        TN              38134                  Fee Property
                                                                  4194 ‐ South York;
Fee Property                            Fee Property              YORK, PA              Ruby Tuesday, Inc.           255 ST. CHARLES WAY                           YORK           PA              17402                  Fee Property
                                                                  4376 ‐ Milford;
Fee Property                            Fee Property              MILFORD, OH           Ruby Tuesday, Inc.           315 RIVERS EDGE DRIVE                         MILFORD        OH              45150                  Fee Property
                                                                  4528 ‐ Bay Minette;
Fee Property                            Fee Property              BAY MINETTE, AL       Ruby Tuesday, Inc.           806 MCMEANS AVE.                              BAY MINETTE    AL              36507                  Fee Property
                                                                  4673 ‐ Allentown‐
                                                                  Tilghman;
Fee Property                            Fee Property              ALLENTOWN, PA         Ruby Tuesday, Inc.           3995 TILGHMAN STREET                          ALLENTOWN      PA              18104                  Fee Property
                                                                  5202 ‐ Texarkana;
Fee Property                            Fee Property              TEXARKANA, TX         RTTA, LP                     4330 ST. MICHAEL DRIVE                        TEXARKANA      TX              75503                  Fee Property
                                                                  7895 ‐ Kirksville;    RT Western Missouri
Fee Property                            Fee Property              KIRKSVILLE, MO        Franchise, LLC               2510 NORTH BALTIMORE STREET                   KIRKSVILLE     MO              63501                  Fee Property
                                                                  7166 ‐ Valrico;
Fee Property                            Fee Property              VALRICO, FL           RT Tampa Franchise, LP       1812 E. STATE RD 60                           VALRICO        FL              33594                  Fee Property
                                                                  7087 ‐ Clarkston;
Fee Property                            Fee Property              CLARKSTON, MI         RT Michigan Franchise, LLC   6898 SASHABAW RD                              CLARKSTON      MI              48348                  Fee Property
                                                                  7277 ‐ Northgate
                                                                  Village; NORTH                                                                                   NORTH KANSAS
Fee Property                            Fee Property              KANSAS CITY, MO       RT KCMO Franchise, LLC       2909 BURLINGTON AVE.                          CITY           MO              64116                  Fee Property
                                                                  7676 ‐ Michigan Rd;
Fee Property                            Fee Property              INDIANAPOLIS, IN      RT Indianapolis Franchise, LLC 9106 WESLEYAN ROAD                          INDIANAPOLIS   IN              46268                  Fee Property

Fee Property                            Fee Property              7632 ‐ Novi; NOVI, MI RT Detroit Franchise, LLC    39581 TWELVE MILE ROAD                        NOVI           MI             48377                   Fee Property
FLORENCE COUNTY                         Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 100501                                 FLORENCE       SC      29502‐0501                       $33,213.29
FLORENCE COUNTY                         Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 100501                                 FLORENCE       SC      29502‐0501                       $35,763.30
FLORENCE COUNTY                         Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 100501                                 FLORENCE       SC      29502‐0501                        $2,930.07
FLORENCE COUNTY                         Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 100501                                 FLORENCE       SC      29502‐0501                        $4,753.43
                                                                  4710 ‐ East
                                                                  Harrisburg;
FOUR BEAM LLC                           Lease                     HARRISBURG, PA        Ruby Tuesday, Inc.           4943 N BROAD ST                               PHILADELPHIA   PA      19141‐0000       Per signed lease amendment
                                                                  4938 ‐ Frederick
                                                                  Crossing; FREDERICK,                                                               7540 N MARKET
FREDERICK CROSSING OWNERS ASSN          Lease                     MD                    Ruby Tuesday, Inc.           C O CLAGETT ENTERPRISES         STREET        FREDERICK      MD      21701‐0000                           $458.79
                                                                                                                                                     DEPARTMENT
Fruitland City                          Personal Property Tax                     2020 Ruby Tuesday, Inc.            PO BOX F                        OF FINANCE    FRUITLAND      MD      21826                             $3,305.98
                                                                                                                                                     DEPARTMENT
Fruitland City                          Real Estate Tax                           2020 Ruby Tuesday, Inc.            PO BOX F                        OF FINANCE    FRUITLAND      MD      21826                             $9,837.11
FTR, LLC, a Georgia limited liability
company, JAMES STINNETT                 Lease                     4554 ‐ Pace; PACE, FL Ruby Tuesday, Inc.           1515 Abutment Road, Suite 110                 Dalton         GA             30721                          $0.00
FULTON COUNTY TAX COMMISSIONER          Personal Property Tax                     2020 Ruby Tuesday, Inc.            PO BOX 105052                                 ATLANTA        GA      30348‐5052                        $2,762.42
                                                             Case 20-12456-JTD                      Doc 1092-1           Filed 02/09/21           Page 11 of 24


Counterparty Name                    Title of Contract         Description           Debtor Entity Name      Address 1                  Address 2     City            State   Zip          Proposed Cure Amt.
FULTON COUNTY TAX COMMISSIONER       Real Estate Tax                            2020 Ruby Tuesday, Inc.      PO BOX 105052                            ATLANTA         GA      30348‐5052                     $11,709.05
                                                                                                                                        ONE GEORGIA
                                                                                                                                        CENTER 600
                                                                                                                                        WEST
                                                               4168 ‐ Dublin;                                OFFICE RIGHT OF WAY PROP   PEACHTREE ST
GEORGIA DEPT OF TRANSPORTATION       Lease                     DUBLIN, GA            Ruby Tuesday, Inc.      MGT                        NW           ATLANTA          GA      30308‐0000                      $2,567.91
                                                                                                                                        TAX
GILMER COUNTY                        Personal Property Tax                      2020 Ruby Tuesday, Inc.      1 BROAD ST STE 105         COMMISSIONER ELLIJAY          GA      30540‐9045                      $1,485.65
                                                                                                                                        TAX
GILMER COUNTY                        Real Estate Tax                           2020 Ruby Tuesday, Inc.       1 BROAD ST STE 105         COMMISSIONER ELLIJAY          GA      30540‐9045                      $7,092.11
                                                               3180 ‐ Shelby;
GINA EL SINEITTI LIVING TRUST        Lease                     SHELBY, NC           Ruby Tuesday, Inc.       804 BOARDWALK PLACE                      REDWOOD CITY    CA      94065         Per signed lease amendment
                                                               4886 ‐ Bethlehem
                                                               Township;
GOLD SQUARE PA LLC                   Lease                     BETHLEHEM, PA        Ruby Tuesday, Inc.       PO BOX 777                              OAKHURST         NJ      07755‐0000                     $55,437.98
                                                                                                                                        TAX
GORDON COUNTY                        Real Estate Tax                            2020 Ruby Tuesday, Inc.      PO BOX 337                 COMMISSIONER CALHOUN          GA      30703‐0337                      $3,297.01
                                                                                                                                        TAX
GORDON COUNTY                        Personal Property Tax                     2020 Ruby Tuesday, Inc.       PO BOX 337                 COMMISSIONER CALHOUN          GA      30703‐0337                        $727.52
                                                               4387 ‐ Mt. Vernon;
GORJIAN VALLEY PLAZA REALTY LLC      Lease                     MT. VERNON, OH       Ruby Tuesday, Inc.       60 CUTTERMILL RD STE 508                 GREAT NECK      NY      11021                             $990.00

GREENE COUNTY COLLECTOR OF REVENUE Personal Property Tax                        2020 Ruby Tuesday, Inc.      940 BOONVILLE                            SPRINGFIELD     MO      65802                           $2,370.39

GREENE COUNTY COLLECTOR OF REVENUE Real Estate Tax                            2020 Ruby Tuesday, Inc.        940 BOONVILLE                            SPRINGFIELD     MO      65802                          $22,929.29
                                                               4854 ‐ Bowling
                                                               Green; BOWLING      RT Kentucky Restaurant
GREENWOOD SQUARE HOLDINGS LLC        Lease                     GREEN, KY           Holdings, LLC             553 E MAIN ST                            BOWLING GREEN   KY      42101‐0000                       $864.42
GUERNSEY COUNTY                      Real Estate Tax                          2020 Ruby Tuesday, Inc.        627 WHEELING AVE                         CAMBRIDGE       OH      43725                          $10,039.48
GUILFORD COUNTY                      Personal Property Tax                    2020 Ruby Tuesday, Inc.        PO BOX 71072                             CHARLOTTE       NC      28272‐1072                      $2,563.34
GUILFORD COUNTY                      Real Estate Tax                          2020 Ruby Tuesday, Inc.        PO BOX 71072                             CHARLOTTE       NC      28272‐1072                     $13,333.16
GWINNETT CO TAX COMMISSIONER         Personal Property Tax                    2020 Ruby Tuesday, Inc.        PO BOX 372                               LAWRENCEVILLE   GA      30046‐0372                      $2,677.04
GWINNETT CO TAX COMMISSIONER         Real Estate Tax                          2020 Ruby Tuesday, Inc.        PO BOX 372                               LAWRENCEVILLE   GA      30046‐0372                     $17,066.41
HALIFAX COUNTY TAX COLLECTOR         Personal Property Tax                    2020 Ruby Tuesday, Inc.        PO BOX 68                                HALIFAX         NC      27839‐0068                      $3,738.66
HALIFAX COUNTY TAX COLLECTOR         Real Estate Tax                          2020 Ruby Tuesday, Inc.        PO BOX 68                                HALIFAX         NC      27839‐0068                     $26,926.05
HAMBLEN COUNTY                       Personal Property Tax                    2020 Ruby Tuesday, Inc.        PO BOX 423                               MORRISTOWN      TN      37815‐0423                       $757.00
HAMBLEN COUNTY                       Real Estate Tax                          2020 Ruby Tuesday, Inc.        PO BOX 423                               MORRISTOWN      TN      37815‐0423                      $7,758.46
Hamilton County Treasurer            Real Estate Tax                          2020 Ruby Tuesday, Inc.        138 E COURT ST ROOM 402                  CINCINNATI      OH      45202                          $25,535.90
HANOVER COUNTY TREASURER             Personal Property Tax                    2020 Ruby Tuesday, Inc.        PO BOX 200                               HANOVER         VA      23069‐0200                      $2,014.62
Hanover County Treasurer             Real Estate Tax                          2020 Ruby Tuesday, Inc.        PO BOX 200                               HANOVER         VA      23069‐0200                      $5,573.24

Hardin County Sheriff                Personal Property Tax                      2020 Ruby Tuesday, Inc.      150 N PROVIDENT WAY        STE 101       ELIZABETHTOWN KY        42701                               $0.00

Hardin County Sheriff                Real Estate Tax                           2020 Ruby Tuesday, Inc.       150 N PROVIDENT WAY        STE 101       ELIZABETHTOWN KY        42701                               $0.00
Haring Township Treasurer            Personal Property Tax                     2020 Ruby Tuesday, Inc.       515 BELL AVE                             CADILLAC      MI        49601                           $1,437.56
Haring Township Treasurer            Real Estate Tax                           2020 Ruby Tuesday, Inc.       515 BELL AVE                             CADILLAC      MI        49601                           $7,202.02
                                                               7179 ‐ Healthpark;
HEALTHPARK FLORIDA EAST PROPERTY     Lease                     FT. MYERS, FL        RT Tampa Franchise, LP   9800 S HEALTHPARK DR       STE 310       FORT MYERS      FL      33908‐0000                      $5,154.60

                                                               3042 ‐
                                                               Mechanicsville;
HEB HOP LP                           Lease                     MECHANICSVILLE, VA Ruby Tuesday, Inc.         9755 OLD WARSON RD                       ST LOUIS        MO      63124         Per signed lease amendment
HEMLOCK TOWNSHIP TAX COLLECTOR       Real Estate Tax                           2020 Ruby Tuesday, Inc.       116 FROSTY VALLEY RD                     BLOOMSBURG      PA      17815                           $26,015.59
                                                              Case 20-12456-JTD                       Doc 1092-1         Filed 02/09/21            Page 12 of 24


Counterparty Name                     Title of Contract         Description            Debtor Entity Name    Address 1                    Address 2       City            State   Zip            Proposed Cure Amt.
                                                                                                                                                          HENDERSONVILL
HENDERSON COUNTY                      Real Estate Tax                             2020 Ruby Tuesday, Inc.    200 N GROVE ST               STE 66          E             NC        28792‐5027                        $4,245.42
                                                                                                                                                          HENDERSONVILL
HENDERSON COUNTY                      Personal Property Tax                       2020 Ruby Tuesday, Inc.    200 N GROVE ST               STE 66          E             NC        28792‐5027                          $819.19
                                                                3230 ‐ Indiana;
HOME PARK ASSOCIATES                  Lease                     INDIANA, PA            Ruby Tuesday, Inc.    20 ERFORD RD STE 215                         LEMOYNE         PA      17043                            $32,218.74
                                                                                                                                          TAX
Houston County                        Personal Property Tax                       2020 Ruby Tuesday, Inc.    PO DRAWER 7799               COMMISSIONER    WARNER ROBINS GA        31095                             $1,942.30
                                                                                                                                          TAX
HOUSTON COUNTY, GA                    Real Estate Tax                             2020 Ruby Tuesday, Inc.    PO DRAWER 7799               COMMISSIONER    WARNER ROBINS GA        31095                             $8,667.04
                                                                                                                                          PROPERTY TAX
HOWARD CO DIRECTOR OF FINANCE         Personal Property Tax                       2020 Ruby Tuesday, Inc.    3430 COURT HOUSE DR          DIVISION        ELLICOTT CITY   MD      21043                             $4,730.16
                                                                                                                                          PROPERTY TAX
HOWARD CO DIRECTOR OF FINANCE         Real Estate Tax                           2020 Ruby Tuesday, Inc.      3430 COURT HOUSE DR          DIVISION        ELLICOTT CITY   MD      21043                            $40,365.11
HOWELL COUNTY COLLECTOR               Personal Property Tax                     2020 Ruby Tuesday, Inc.      35 COURT SQUARE              STE 201         WEST PLAINS     MO      65775                             $1,158.69
HOWELL COUNTY COLLECTOR               Real Estate Tax                           2020 Ruby Tuesday, Inc.      35 COURT SQUARE              STE 201         WEST PLAINS     MO      65775                            $11,599.95
                                                                4396 ‐ N. Augusta; N
HRE FUND III LP                       Lease                     AUGUSTA, SC          Ruby Tuesday, Inc.      1504 SANTA ROSE RD STE 100                   RICHMOND        VA      23229                            $33,881.50

                                                                4131 ‐ Huntington;
HUNTINGTON MALL                       Lease                     BARBOURSVILLE, WV Ruby Tuesday, Inc.         PO BOX 932400                                CLEVELAND       OH      44193‐0000      Per signed lease amendment
                                                                4730 ‐ Inglewood;
                                                                UPPER MARLBORO,
INGLEWOOD RESTAURANT PARK ASSC        Lease                     MD                      Ruby Tuesday, Inc.   9640 LOTTSFORD COURT                         LARGO           MD      20774‐0000                       $18,706.50
Jackson County Revenue Commissioner   Personal Property Tax                       2020 Ruby Tuesday, Inc.    PO BOX 307                               0   SCOTTSBORO      AL             35768                      $2,517.23
Jackson County Revenue Commissioner   Real Estate Tax                             2020 Ruby Tuesday, Inc.    PO BOX 307                               0   SCOTTSBORO      AL             35768                     $10,604.07
Jackson County Tax Collector          Personal Property Tax                       2020 Ruby Tuesday, Inc.    PO BOX 998                               0   PASCAGOULA      MS             39568                      $6,508.72
Jackson County Tax Collector          Real Estate Tax                             2020 Ruby Tuesday, Inc.    PO BOX 998                               0   PASCAGOULA      MS             39568                     $17,896.60
                                                                4183 ‐ Clarksburg;
JAY CYWAN                             Lease                     CLARKSBURG, WV          Ruby Tuesday, Inc.   4630 WORTSER AVE                           SHERMAN OAKS CA           91423           Per signed lease amendment
                                                                3415 ‐ Hinesville;                                                        C O DASHARATH
JAY SHREE LAXMI ENTERPRISES LLC       Lease                     HINESVILLE, GA          Ruby Tuesday, Inc.   657 W MINTON DRIVE           J PATEL       TEMPE        AZ           85282‐0000      Per signed lease amendment
                                                                4786 ‐ Ellijay; EAST
JAY UMIYA ENTERPRISES LLC             Lease                     ELLIJAY, GA             Ruby Tuesday, Inc.   9043 EAST PLATA AVE                        MESA              AZ      85212‐0000      Per signed lease amendment
JEFF MACK TAX COLLECTOR               Real Estate Tax                             2020 Ruby Tuesday, Inc.    2275 PHILADELPHIA ST                       INDIANA           PA      15701                             $14,390.15
JEFFERSON COUNTY                      Personal Property Tax                       2020 Ruby Tuesday, Inc.    PO BOX 38                                  DANDRIDGE         TN      37725                              $1,060.00
JEFFERSON COUNTY                      Real Estate Tax                             2020 Ruby Tuesday, Inc.    PO BOX 38                                  DANDRIDGE         TN      37725                             $11,743.00
JEFFERSON COUNTY TREASURER            Personal Property Tax                       2020 Ruby Tuesday, Inc.    PO BOX 100                               0 HILLSBORO         MO             63050                       $1,821.33
JEFFERSON COUNTY TREASURER            Real Estate Tax                             2020 Ruby Tuesday, Inc.    PO BOX 100                               0 HILLSBORO         MO             63050                      $17,784.07
                                                                4142 ‐ Elizabeth, N.J.;
JERSEY GARDENS CENTER LLC             Lease                     ELIZABETH, NJ           Ruby Tuesday, Inc.   PO BOX 772817                                CHICAGO         IL      60677‐0000                       $13,154.17
                                                                3385 ‐ West
                                                                Columbia; WEST
JOAN F KING                           Lease                     COLUMBIA, SC            Ruby Tuesday, Inc.   1005 PINE FOREST RD                          CHARLOTTE       NC      28214                            $31,461.45
Johnston County Tax Collector         Personal Property Tax                       2020 Ruby Tuesday, Inc.    PO BOX 63037                                 CHARLOTTE       NC      28263‐3037                        $1,778.30
Johnston County Tax Collector         Real Estate Tax                             2020 Ruby Tuesday, Inc.    PO BOX 63037                                 CHARLOTTE       NC      28263‐3037                       $12,170.69
                                                                4434 ‐ Arrowood
                                                                Road; CHARLOTTE,
JOSEPH C SILVESTRI                    Lease                     NC                      Ruby Tuesday, Inc.   10 CHADWICK CT                               WARETOWN        NJ      08758                            $22,696.22
JOSEPH L DONATO III TREASURER         Real Estate Tax                             2020 Ruby Tuesday, Inc.    599 EISENHOWER BLVD                          HARRISBURG      PA      17111                            $11,650.49
                                                                4957 ‐ Elizabethtown
                                                                KY; ELIZABETHTOWN, RT Kentucky Restaurant
JSNT REAL ESTATE LLC                  Lease                     KY                      Holdings, LLC        19 W MAIN ST                                 GREENFIELD      IN      46140           Per signed lease amendment
                                                              Case 20-12456-JTD                       Doc 1092-1               Filed 02/09/21              Page 13 of 24


Counterparty Name                     Title of Contract         Description            Debtor Entity Name          Address 1                     Address 2      City             State   Zip          Proposed Cure Amt.

                                                                                                                                                 C/O
                                                                2906 ‐ Greenbrier;                                                               SCHOTTENSTEIN
JUBILEE CHESAPEAKE EQUITY LLC         Lease                     CHESAPEAKE, VA         Ruby Tuesday, Inc.          4300 E FIFTH AVE              PROPERTY GRP COLUMBUS           OH      43219         Per signed lease amendment

                                                                4144 ‐ Clinton                                                                   C/O
                                                                Crossing; CLINTON,                                                               SCHOTTENSTEIN
JUBILEE CLINTON II LLC                Lease                     MD                     Ruby Tuesday, Inc.          4300 E FIFTH AVE              PROPERTY GRP COLUMBUS           OH      43219         Per signed lease amendment
                                                                                                                                                 C O RENAUD
                                                                4744 ‐ Dumfries;                                                                 CONSULTING
KALLIOPPI LLC                         Lease                     DUMFRIES, VA           Ruby Tuesday, Inc.          8605 WESTWOOD CENTER DR       AAF           VIENNA            VA      22182‐0000                        $825.72
                                                                3142 ‐ Ft. Campbell;
KAYS LLC                              Lease                     CLARKSVILLE, TN        Ruby Tuesday, Inc.          2710 VALLEY BROOK PLACE                      NASHVILLE        TN      37215         Per signed lease amendment
                                                                7281 ‐ Brewer;         RT New England Franchise,
KEVIN A GILLIS                       Lease                      BREWER, ME             LLC                         14 CHARLES WAY                               CHELMSFORD       MA      01824         Per signed lease amendment
KEYSTONE CENTRAL SCHOOL DISTRICT TAX
OFFICE                               Real Estate Tax                            2020 Ruby Tuesday, Inc.            PO BOX 6059                                  HERMITAGE        PA      16148‐1059                   $16,650.70


                                                                5255 ‐ Christiansburg;
KH EN LLC                             Lease                     CHRISTIANSBURG, VA Ruby Tuesday, Inc.              6550 GLADEVIEW CT                            BURKE            VA      22015‐0000                   $11,340.00
Kimberly Phillips Tax Collector       Real Estate Tax                            2019 Ruby Tuesday, Inc.           473 SUGAR RUN RD                             BEECH CREEK      PA      16822                          $451.71
KNOX COUNTY                           Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 70                                    KNOXVILLE        TN      37901                          $986.00
KNOX COUNTY                           Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 70                                    KNOXVILLE        TN      37901                         $1,004.00
KNOX COUNTY                           Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 70                                    KNOXVILLE        TN      37901                        $10,393.00
KNOX COUNTY                           Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 70                                    KNOXVILLE        TN      37901                        $12,694.00

Knox County Treasurer                 Real Estate Tax                           2020 Ruby Tuesday, Inc.            117 E HIGH ST                 STE 103        MOUNT VERNON OH          43050                          $8,946.70
KOSCIUSKO COUNTY TREASURER            Personal Property Tax                     2019 Ruby Tuesday, Inc.            PO BOX 1764                                  WARSAW       IN          46581                              $0.00
KOSCIUSKO COUNTY TREASURER            Real Estate Tax                           2019 Ruby Tuesday, Inc.            PO BOX 1764                                  WARSAW       IN          46581                          $7,722.33
                                                                5005 ‐ Mullins
KRG EVANS MULLINS OUTLOTS LLC         Lease                     Crossing; EVANS, GA Ruby Tuesday, Inc.             15961 COLLECTIONS CTR DRIVE                  CHICAGO          IL      60693‐0000                   $41,613.71
Lancaster County Treasurer            Personal Property Tax                      2019 Ruby Tuesday, Inc.           555 S 10TH ST                 ROOM 102       LINCOLN          NE      68508                          $194.35
LAURENS COUNTY                        Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 2099                                  DUBLIN           GA      31040‐2099                     $635.66
LAURENS COUNTY                        Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 2099                                  DUBLIN           GA      31040‐2099                    $1,857.96
                                                                4252 ‐ Lebanon;                                                                  C/O CAPITAL
LEBANON PLAZA I LLC                   Lease                     LEBANON, PA            Ruby Tuesday, Inc.          PO BOX 2354                   ONE             HICKSVILLE      NY      11802‐2354                    $7,764.16
Lee County Tax Collector              Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 1968                                 0 SANFORD         NC      27331‐1968                    $2,239.98
Lee County Tax Collector              Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 1968                                 0 SANFORD         NC      27331‐1968                   $18,084.05
Lenoir City Treasurer                 Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 445                                    LENOIR CITY     TN      37771                          $337.00
Lenoir City Treasurer                 Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 445                                    LENOIR CITY     TN      37771                         $4,060.00
Lenoir County Tax Collector           Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 3289                                   KINSTON         NC      28502                         $2,765.35
Lenoir County Tax Collector           Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 3289                                   KINSTON         NC      28502                        $15,050.56
                                                                5130 ‐ Elizabeth City;
LFM PROPERTIES LLC                    Lease                     ELIZABETH CITY, NC Ruby Tuesday, Inc.              407 L SOUTH GRIFFIN STREET                   ELIZABETH CITY   NC      27909‐0000                   $33,798.39
LIBERTY COUNTY                        Personal Property Tax                      2020 Ruby Tuesday, Inc.           100 MAIN ST                   STE 1545       HINESVILLE       GA      31310‐0587                    $3,997.66
LIBERTY COUNTY                        Real Estate Tax                            2020 Ruby Tuesday, Inc.           100 MAIN ST                   STE 1545       HINESVILLE       GA      31310‐0587                   $50,453.28
                                                                                                                                                 REVENUE
LIMESTONE COUNTY                      Personal Property Tax                     2020 Ruby Tuesday, Inc.            100 S CLINTON ST STE A        COMMISSIONER   ATHENS           AL      35611                          $1,874.32
                                                                                                                                                 REVENUE
LIMESTONE COUNTY                      Real Estate Tax                             2020 Ruby Tuesday, Inc.          100 S CLINTON ST STE A        COMMISSIONER   ATHENS           AL      35611                        $11,716.06
                                                                3367 ‐ Capital Circle;
LIMESTONE RUBY LLC ORION              Lease                     TALLAHASSEE, FL        Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL    C O OIMC       MIAMI            FL      33131‐0000                   $24,776.45
                                                            Case 20-12456-JTD                      Doc 1092-1                 Filed 02/09/21          Page 14 of 24


Counterparty Name                   Title of Contract         Description           Debtor Entity Name            Address 1                    Address 2    City           State   Zip          Proposed Cure Amt.
                                                              4381 ‐ Marietta;
LIMESTONE RUBY LLC ORION            Lease                     MARIETTA, GA           Ruby Tuesday, Inc.           200 S BISCAYNE BLVD 7TH FL   C O OIMC     MIAMI          FL      33131‐0000                     $13,486.40
                                                              5537 ‐ Cypress
                                                              Gardens; WINTER
LIMESTONE RUBY LLC ORION            Lease                     HAVEN, FL              Ruby Tuesday, Inc.           200 S BISCAYNE BLVD 7TH FL   C O OIMC     MIAMI          FL      33131‐0000                     $35,055.95
                                                              4522 ‐ Loganville;
LIMESTONE RUBY LOGANVILLE LLC       Lease                     LOGANVILLE, GA         Ruby Tuesday, Inc.           200 S BISCAYNE BLVD 7TH FL   C O OIMC     MIAMI          FL      33131‐0000                     $12,433.82
                                                              4714 ‐ Amsterdam;
LIONG FAMILY LIVING TRUST           Lease                     AMSTERDAM, NY          Ruby Tuesday, Inc.           2670 MELVILLE DRIVE                       SAN MARINO     CA      91108‐0000    Per signed lease amendment
                                                              4431 ‐ Lisbon;
LISBON LANDING LLC                  Lease                     LISBON, CT             Ruby Tuesday, Inc.           P O BOX 464                               BRATTLEBORO    VT      05302‐0000                   $110,946.30
Lisbon Town Tax Collector           Personal Property Tax                      2020 Ruby Tuesday, Inc.            1 NEWENT RD                               LISBON         CT      6351                           $2,142.17
Lorain County Tax Collector         Real Estate Tax                            2020 Ruby Tuesday, Inc.            226 MIDDLE AVE                            ELYRIA         OH      44035                         $13,728.48
Loudon County Tax Collector         Personal Property Tax                      2020 Ruby Tuesday, Inc.            PO BOX 351                                LOUDON         TN      37774                           $538.00
Loudon County Tax Collector         Real Estate Tax                            2020 Ruby Tuesday, Inc.            PO BOX 351                                LOUDON         TN      37774                          $6,458.00
Loudoun County                      Personal Property Tax                      2020 Ruby Tuesday, Inc.            PO BOX 1000                               LEESBURG       VA      20177‐1000                      $760.65
LYNN ANNE KOCON TAX COLLECTOR       Real Estate Tax                            2020 Ruby Tuesday, Inc.            2227 ALBRIGHT AVE                         ALLENTOWN      PA      18104                         $17,796.40
Madison County Tax Collector        Personal Property Tax                      2020 Ruby Tuesday, Inc.            100 NORTHSIDE SQ                          HUNTSVILLE     AL      35801‐4820                     $2,197.06
Madison County Tax Collector        Real Estate Tax                            2020 Ruby Tuesday, Inc.            100 NORTHSIDE SQ                          HUNTSVILLE     AL      35801‐4820                    $10,180.25
Manager of Finance                  Personal Property Tax                      2019 Ruby Tuesday, Inc.            PO BOX 17420                              DENVER         CO      80217‐0420                     $2,687.91
Manager of Finance                  Personal Property Tax                      2020 Ruby Tuesday, Inc.            PO BOX 17420                              DENVER         CO      80217‐0420                     $4,225.58
Manager of Finance                  Real Estate Tax                            2020 Ruby Tuesday, Inc.            PO BOX 17420                              DENVER         CO      80217‐0420                    $34,567.14
                                                              4475 ‐ Lebanon;
MARC F LAGASSE                      Lease                     LEBANON, TN            Ruby Tuesday, Inc.           160 ATHENS WAY                            NASHVILLE      TN      37228‐0000                     $53,833.14
MARION COUNTY TREASURERS OFFICE     Personal Property Tax                      2019 Ruby Tuesday, Inc.            PO BOX 6145                               INDIANAPOLIS   IN      46206‐6145                          $0.00
MARION COUNTY TREASURERS OFFICE     Personal Property Tax                      2019 Ruby Tuesday, Inc.            PO BOX 6145                               INDIANAPOLIS   IN      46206‐6145                          $0.00
MARION COUNTY TREASURERS OFFICE     Real Estate Tax                            2019 Ruby Tuesday, Inc.            PO BOX 6145                               INDIANAPOLIS   IN      46206‐6145                     $17,781.25
MARION COUNTY TREASURERS OFFICE     Real Estate Tax                            2019 Ruby Tuesday, Inc.            PO BOX 6145                               INDIANAPOLIS   IN      46206‐6145                          $0.00
                                                              4613 ‐ Somerset;
MARRIOTT COURTYARD                  Lease                     SOMERSET, NJ           Ruby Tuesday, Inc.           250 DAVIDSON AVE                          SOMERSET       NJ      08873                          $21,097.14
                                                              8500 ‐ RT Lodge;
MARYVILLE COLLEGE                   Lease                     Maryville, TN          Ruby Tuesday, Inc.           502 E LAMAR ALEXANDER PKWY                MARYVILLE      TN      37804‐0000                          $0.00
                                                              9000 ‐ RSC; Maryville,
MASSEY PROPERTIES LLC               Lease                     TN                     Ruby Tuesday, Inc.           MASSEY PROPERTIES LLC        3204 REGAL DR ALCOA         TN      37701                               $0.00
MAURY COUNTY                        Real Estate Tax                            2020 Ruby Tuesday, Inc.            ONE PUBLIC SQUARE                          COLUMBIA      TN      38401                          $10,558.00
MAURY COUNTY                        Personal Property Tax                      2020 Ruby Tuesday, Inc.            ONE PUBLIC SQUARE                          COLUMBIA      TN      38401                            $834.00
                                                              4170 ‐ LaVale;
MAZZA FAMILY COLLEGE PARK LLC       Lease                     LAVALE, MD             Ruby Tuesday, Inc.           4205 STANFORD ST                          CHEVY CHASE    MD      20815         Per signed lease amendment
                                                              4608 ‐ Lexington;
MAZZA FAMILY COLLEGE PARK LLC       Lease                     LEXINGTON, VA          Ruby Tuesday, Inc.           4205 STANFORD ST                          CHEVY CHASE    MD      20815         Per signed lease amendment
MCMINN COUNTY                       Real Estate Tax                            2020 Ruby Tuesday, Inc.            6 EAST MADISON AVE                        ATHENS         TN      37303                            $6,108.00
MCMINN COUNTY                       Personal Property Tax                      2020 Ruby Tuesday, Inc.            6 EAST MADISON AVE                        ATHENS         TN      37303                             $783.00
Mecklenburg County Tax Collector    Personal Property Tax                      2020 Ruby Tuesday, Inc.            PO BOX 71063                              CHARLOTTE      NC      28272‐1063                       $2,979.39
Mecklenburg County Tax Collector    Real Estate Tax                            2020 Ruby Tuesday, Inc.            PO BOX 71063                              CHARLOTTE      NC      28272‐1063                      $14,584.30
                                                              4565 ‐ Harbour View;
MEEKER FAMILY LIMITED PARTNERSHIP   Lease                     SUFFOLK, VA            Ruby Tuesday, Inc.           368 LAMBERT ROAD                          CARPINTERIA    CA      93013‐0000    Per signed lease amendment
                                                              4746 ‐ Ashley
                                                              Phosphate; NORTH
MEEKER FAMILY LIMITED PARTNERSHIP   Lease                     CHARLESTON, SC         Ruby Tuesday, Inc.           368 LAMBERT ROAD                          CARPINTERIA    CA      93013‐0000    Per signed lease amendment
                                                              4762 ‐ Clayton;
MEEKER FAMILY LIMITED PARTNERSHIP   Lease                     GARNER, NC             Ruby Tuesday, Inc.           368 LAMBERT ROAD                          CARPINTERIA    CA      93013‐0000    Per signed lease amendment
                                                              7084 ‐ Mt. Pleasant;
MEIJER INC                          Lease                     MT. PLEASANT, MI       RT Michigan Franchise, LLC   PO BOX 74008449                           CHICAGO        IL      60674‐0000                          $0.00
                                                       Case 20-12456-JTD                        Doc 1092-1                Filed 02/09/21         Page 15 of 24


Counterparty Name              Title of Contract         Description            Debtor Entity Name            Address 1                   Address 2      City            State   Zip          Proposed Cure Amt.
                                                         2843 ‐ Meriden;                                                                  C/O NAMCO
MERIDEN REALTY LLC             Lease                     MERIDEN, CT            Ruby Tuesday, Inc.            150 GREAT NECK RD STE 304   REALTY         GREAT NECK      NY      11021         Per signed lease amendment
                                                         2843 ‐ Meriden;
MERIDEN SQUARE 2 LLC           Lease                     MERIDEN, CT            Ruby Tuesday, Inc.            BANK OF AMERICA             FILE 54731   LOS ANGELES       CA      90074‐0000    Per signed lease amendment
                                                                                                                                          AIRPORT
                                                                                                                                          AUTHORITY
                                                         4246 ‐ McGhee Tyson                                                              MCGHEE TYSON
METROPOLITAN KNOXVILLE         Lease                     Airport; ALCOA, TN Ruby Tuesday, Inc.                2055 ALCOA HIGHWAY          AIRPORT      ALCOA             TN      37701                          $88,016.51
Miami County Treasurer         Real Estate Tax                            2020 Ruby Tuesday, Inc.             201 W MAIN ST                            TROY              OH      45373                           $9,531.52
                                                         7888 ‐ North
                                                         Springfield;           RT Western Missouri
MICHAEL G MAHAFFEY             Lease                     SPRINGFIELD, MO        Franchise, LLC                2009 TERREBONNE AVE                        SAN DIMAS       CA      91773         Per signed lease amendment
                                                         4656 ‐ Newport;
MICHAEL L SHULAR               Lease                     NEWPORT, TN            Ruby Tuesday, Inc.            PO BOX 490                                 DANDRIDGE       TN      37725‐0000                     $49,912.47
                                                         7461 ‐ Festus
                                                         Sharpiro Place;
MICHAEL SHADA                  Lease                     FESTUS, MO             RT St. Louis Franchise, LLC   1550 BAY ST APT D352                       SAN FRANCISCO CA        94123‐0000    Per signed lease amendment
                                                         7458 ‐ Mid‐Rivers; ST.
MID RIVERS MALL CMBS LLC      Lease                      PETERS, MO             RT St. Louis Franchise, LLC   CBL 0805                    PO BOX 955607 ST LOUIS         MO      63195‐0000                          $9.62
MIDDLETOWN COMMONS MANAGEMENT                            4442 ‐ Middletown;                                                               ATTN DAVID
LLC                           Lease                      MIDDLETOWN, DE         Ruby Tuesday, Inc.            2301 NORTH DUPONT HWY       CANTERA       NEW CASTLE       DE      19720‐0000                     $22,458.54
                                                                                                                                          C/O NATIONAL
                                                         4966 ‐ Middletown II;                                                            REALTY
MIDDLETOWN I RESOURCES LP      Lease                     MIDDLETOWN, NY        Ruby Tuesday, Inc.             3 MANHATTANVILLE RD STE 202 DEVELOPMNT    PURCHASE         NY      10577‐0000                   $164,237.03
                                                         3783 ‐ Niceville;
MILL CREEK VILLAGE INC         Lease                     NICEVILLE, FL         Ruby Tuesday, Inc.             109 BULLOCK BLVD            ATTN DON POPE NICEVILLE        FL      32578                          $17,324.70
                                                         3156 ‐ Douglas;
MJK LLC                        Lease                     DOUGLAS, GA           Ruby Tuesday, Inc.             1201 N PETERSON AVENUE                     DOUGLAS         GA      31533‐0000                     $21,753.00
                                                                                                                                          REVENUE
MOBILE COUNTY                  Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 1169                 COMMISSIONER   MOBILE          AL      36633‐1169                      $2,578.73
                                                                                                                                          REVENUE
MOBILE COUNTY                  Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 1169                 COMMISSIONER   MOBILE          AL      36633‐1169                      $4,077.32
                                                                                                                                          REVENUE
MOBILE COUNTY                  Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 1169                 COMMISSIONER   MOBILE          AL      36633‐1169                     $12,240.30
                                                                                                                                          REVENUE
MOBILE COUNTY                  Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 1169                 COMMISSIONER   MOBILE          AL      36633‐1169                     $13,272.49
                                                         7162 ‐ Spring Hill;
MOLLY BURNETT                  Lease                     SPRING HILL, FL        RT Tampa Franchise, LP        8442 GLADIOLA ST                           ARVADA          CO      80005‐0000    Per signed lease amendment
MONKEY MEDIA SOFTWARE          Trade Vendor                                     Ruby Tuesday, Inc.            502‐815 HORNBY STREET                      VANCOUVER       BC      V6Z 2E6                          $2,668.75
                                                                                                                                          C O WHARTON
                                                                                                                                          REALTY GROUP
                                                         5209 ‐ Manor;                                        8 INDUSTRIAL WAY EAST 2ND   C O WHARTON
MONTGOMERY ACQUISITION LP      Lease                     LANCASTER, PA          Ruby Tuesday, Inc.            FLR                         REALTY GROUP   EATONTOWN       NJ      07724‐0000    Per signed lease amendment
Montgomery County              Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 1005                                CLARKSVILLE     TN      37041‐1005                       $1,209.00
MONTGOMERY COUNTY              Personal Property Tax                       2020 Ruby Tuesday, Inc.            PO BOX 1005                                CLARKSVILLE     TN      37041‐1005                       $1,496.00
Montgomery County              Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 1005                                CLARKSVILLE     TN      37041‐1005                      $13,136.00
MONTGOMERY COUNTY              Real Estate Tax                             2020 Ruby Tuesday, Inc.            PO BOX 1005                                CLARKSVILLE     TN      37041‐1005                      $15,500.00
Montgomery County Treasurer    Personal Property Tax                       2020 Ruby Tuesday, Inc.            755 ROANOKE ST STE 18                      CHRISTIANBURG   VA      24073‐3169                       $2,809.84
Montgomery County Treasurer    Real Estate Tax                             2020 Ruby Tuesday, Inc.            755 ROANOKE ST STE 18                      CHRISTIANBURG   VA      24073‐3169                       $4,063.22

                                                         3229 ‐ Plymouth                                                                  6363
                                                         Meeting; PLYMOUTH                                                                WOODWAY
MOODY NATIONAL COMPANIES       Lease                     MEETING, PA          Ruby Tuesday, Inc.              ATTN LUCY TOVAR             DRIVE SUITE 110 HOUSTON        TX      77057‐0000                   $182,444.64
MOOSIC BOROUGH TAX COLLECTOR   Real Estate Tax                           2020 Ruby Tuesday, Inc.              715 MAIN ST                                 MOOSIC         PA      18507                         $46,528.42
                                                        Case 20-12456-JTD                        Doc 1092-1             Filed 02/09/21             Page 16 of 24


Counterparty Name               Title of Contract         Description             Debtor Entity Name        Address 1                    Address 2     City        State   Zip          Proposed Cure Amt.
                                                          4299 ‐ Morgantown;
MORGANDAY LLC                   Lease                     MORGANTOWN, WV Ruby Tuesday, Inc.                 222 GRAND AVENUE                           ENGLEWOOD   NJ      07631‐0000    Per signed lease amendment
MUSCOGEE COUNTY                 Personal Property Tax                      2020 Ruby Tuesday, Inc.          PO BOX 1441                                COLUMBUS    GA      31902‐1441                       $2,769.85
                                                          5026 ‐ Sumter Hwy;
NADG NNN RT SC LP               Lease                     COLUMBIA, SC           Ruby Tuesday, Inc.         2718 FAIRMOUNT ST                          DALLAS      TX      75201‐0000    Per signed lease amendment
                                                          3922 ‐ Columbia;
NADG NNN RT TN LP               Lease                     COLUMBIA, TN           Ruby Tuesday, Inc.         3131 MCKINNEY AVE STE L‐10                 DALLAS      TX      75204         Per signed lease amendment
                                                          3015 ‐ Vidalia;
NATIONAL RETAIL PROPERTIES LP   Lease                     VIDALIA, GA            Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4069 ‐ Orangeburg;
NATIONAL RETAIL PROPERTIES LP   Lease                     ORANGEBURG, SC         Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4420 ‐ North Florence
                                                          Hwy 52; FLORENCE,
NATIONAL RETAIL PROPERTIES LP   Lease                     SC                     Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4443 ‐ St. Augustine ‐
                                                          State Road 16; ST.
NATIONAL RETAIL PROPERTIES LP   Lease                     AUGUSTINE, FL          Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4509 ‐ Kingsland;
NATIONAL RETAIL PROPERTIES LP   Lease                     KINGSLAND, GA          Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4617 ‐ Austintown;
NATIONAL RETAIL PROPERTIES LP   Lease                     AUSTINTOWN, OH         Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4625 ‐ Windsor
                                                          Commons;
NATIONAL RETAIL PROPERTIES LP   Lease                     JACKSONVILLE, FL       Ruby Tuesday, Inc.         450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment

NATIONAL RETAIL PROPERTIES LP   Lease                     4669 ‐ Troy; TROY, AL   Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4913 ‐ Speedway
NATIONAL RETAIL PROPERTIES LP   Lease                     Blvd.; CONCORD, NC      Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          4997 ‐ Bureau Drive;
NATIONAL RETAIL PROPERTIES LP   Lease                     FAYETTEVILLE, NC        Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          5183 ‐ Americus;
NATIONAL RETAIL PROPERTIES LP   Lease                     AMERICUS, GA            Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          5212 ‐ New Bern;
NATIONAL RETAIL PROPERTIES LP   Lease                     NEW BERN, NC            Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          5286 ‐ Bedford;
NATIONAL RETAIL PROPERTIES LP   Lease                     BEDFORD, VA             Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          5295 ‐ Hopewell;
NATIONAL RETAIL PROPERTIES LP   Lease                     HOPEWELL, VA            Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          5539 ‐ Inverness;
NATIONAL RETAIL PROPERTIES LP   Lease                     INVERNESS, FL           Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          7178 ‐ Zephyrhills;
NATIONAL RETAIL PROPERTIES LP   Lease                     ZEPHYRHILLS, FL         Ruby Tuesday, Inc.        450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          7887 ‐ Branson;         RT Western Missouri
NATIONAL RETAIL PROPERTIES LP   Lease                     BRANSON, MO             Franchise, LLC            450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          7124 ‐ Royal Palm
                                                          Beach; ROYAL PALM       RT West Palm Beach
NATIONAL RETAIL PROPERTIES LP   Lease                     BEACH, FL               Franchise, LP             450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          7147 ‐ New Port
                                                          Richey; NEW PORT
NATIONAL RETAIL PROPERTIES LP   Lease                     RICHEY, FL              RT Tampa Franchise, LP    450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          7244 ‐ North 27th
NATIONAL RETAIL PROPERTIES LP   Lease                     Street; LINCOLN, NE     RT Omaha Franchise, LLC   450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          7245 ‐ North Platte;
NATIONAL RETAIL PROPERTIES LP   Lease                     NORTH PLATTE, NE        RT Omaha Franchise, LLC   450 S ORANGE AVE             STE 900       ORLANDO     FL      32801‐0000    Per signed lease amendment
                                                          Case 20-12456-JTD                        Doc 1092-1                   Filed 02/09/21           Page 17 of 24


Counterparty Name                 Title of Contract         Description             Debtor Entity Name              Address 1                  Address 2       City             State   Zip            Proposed Cure Amt.
                                                            7114 ‐ Waterville;     RT New England Franchise,
NATIONAL RETAIL PROPERTIES LP     Lease                     WATERVILLE, ME         LLC                              450 S ORANGE AVE           STE 900         ORLANDO          FL      32801‐0000      Per signed lease amendment
                                                            7090 ‐ Big Rapids; BIG
NATIONAL RETAIL PROPERTIES LP     Lease                     RAPIDS, MI             RT Michigan Franchise, LLC       450 S ORANGE AVE           STE 900         ORLANDO          FL      32801‐0000      Per signed lease amendment
                                                            7368 ‐ Warsaw;
NATIONAL RETAIL PROPERTIES LP     Lease                     WARSAW, IN             RT Michiana Franchise, LLC       450 S ORANGE AVE           STE 900         ORLANDO          FL      32801‐0000      Per signed lease amendment
                                                            7670 ‐ Taylorsville;
NATIONAL RETAIL PROPERTIES LP     Lease                     EDINBURGH, IN          RT Indianapolis Franchise, LLC   450 S ORANGE AVE           STE 900         ORLANDO          FL      32801‐0000      Per signed lease amendment
                                                            7671 ‐ US 31 South;
NATIONAL RETAIL PROPERTIES LP     Lease                     INDIANAPOLIS, IN       RT Indianapolis Franchise, LLC   450 S ORANGE AVE           STE 900         ORLANDO          FL      32801‐0000      Per signed lease amendment
NEW HANOVER COUNTY                Personal Property Tax                       2020 Ruby Tuesday, Inc.               PO BOX 580070                              CHARLOTTE        NC      28258‐0070                          $860.83
NORWEGIAN TOWNSHIP                Real Estate Tax                             2020 Ruby Tuesday, Inc.               821 PINEWOOD DRIVE                         POTTSVILLE       PA      17901                              $6,544.21
                                                            4946 ‐ Prince William                                                              CO
                                                            Pkwy; WOODBRIDGE,                                                                  BLACKWOOD
NSJ CHEN LLC                      Lease                     VA                     Ruby Tuesday, Inc.               7301 BOULDER VIEW LANE     DEVELOPMENT     RICHMOND         VA      23225‐0000      Per signed lease amendment
ORACLE AMERICA INC                Trade Vendor                                     Ruby Tuesday, Inc.               P O BOX 203448                             DALLAS           TX      75320‐0000                          $431.86
ORANGEBURG COUNTY                 Real Estate Tax                             2020 Ruby Tuesday, Inc.               PO BOX 9000                                ORANGEBURG       SC      29116                             $66,364.44
ORANGEBURG COUNTY                 Personal Property Tax                       2020 Ruby Tuesday, Inc.               PO BOX 9000                                ORANGEBURG       SC      29116                              $5,294.55
                                                                                                                                                C/O ORION
                                                            3198 ‐ Saraland;                                        200 SOUTH BISCAYNE BLVD 7TH INVESTMENT
ORION NRD RUBY JV LLC             Lease                     SARALAND, AL            Ruby Tuesday, Inc.              FL                          MGMT           MIAMI            FL      33131‐0000                       $35,627.40
                                                                                                                                                C/O ORION
                                                            4202 ‐ Scottsboro;                                      200 SOUTH BISCAYNE BLVD 7TH INVESTMENT
ORION NRD RUBY JV LLC             Lease                     SCOTTSBORO, AL         Ruby Tuesday, Inc.               FL                          MGMT           MIAMI            FL      33131‐0000                       $27,362.31
                                                            4378 ‐ Deep River
                                                            Corporate Center;
PACIFIC FRONTIER LLC              Lease                     GREENSBORO, NC         Ruby Tuesday, Inc.               2670 MELVILLE DRIVE                        SAN MARINO       CA      91108‐0000      Per signed lease amendment
                                                            4650 ‐ Gettysburg;
PARAMOUNT LMS LLC                 Lease                     GETTYSBURG, PA         Ruby Tuesday, Inc.               120 NORTH POINTE BLVD      SUITE 301       LANCASTER        PA      17601‐0000                       $35,767.88
PASQUOTANK COUNTY TAX COLLECTOR   Personal Property Tax                       2020 Ruby Tuesday, Inc.               PO BOX 586                                 ELIZABETH CITY   NC      27907‐0586                        $2,509.58
PASQUOTANK COUNTY TAX COLLECTOR   Real Estate Tax                             2020 Ruby Tuesday, Inc.               PO BOX 586                                 ELIZABETH CITY   NC      27907‐0586                       $15,230.40
                                                            4215 ‐ Sheffield;
PATRICIA A BENNETT                Lease                     ELYRIA, OH             Ruby Tuesday, Inc.               1227 S ARBOR ISLAND PL                     EAGLE            ID      83616           Per signed lease amendment
                                                            4514 ‐ Lenoir;
PATRICK J DONLON                  Lease                     LENOIR, NC             Ruby Tuesday, Inc.               6116 ELIZABETHAN DR                     NASHVILLE           TN      37205           Per signed lease amendment
                                                                                                                    240 CONSTITUTION BLVD RM   TAX
PAULDING COUNTY                   Real Estate Tax                              2020 Ruby Tuesday, Inc.              3006                       COMMISSIONER DALLAS              GA      30132‐4614                       $12,319.88
                                                                                                                    240 CONSTITUTION BLVD RM   TAX
PAULDING COUNTY                   Personal Property Tax                    2020 Ruby Tuesday, Inc.                  3006                       COMMISSIONER DALLAS              GA      30132‐4614                        $1,946.09
                                                            3974 ‐ Columbus;
PEACHTREE MALL LLC                Lease                     COLUMBUS, GA        Ruby Tuesday, Inc.                  PO BOX 86                  SDS 12 2330     MINNEAPOLIS      MN      55486‐0000                            $0.00
                                                                                                                                               LOCKBOX
                                                                                                                                               OPERATION TD
Pickens County Treasurer          Personal Property Tax                        2020 Ruby Tuesday, Inc.              PO BOX 1210                BANK            COLUMBIA         SC      29202                             $2,545.51
                                                                                                                                               LOCKBOX
                                                                                                                                               OPERATION TD
Pickens County Treasurer          Real Estate Tax                            2020 Ruby Tuesday, Inc.                PO BOX 1210                BANK            COLUMBIA         SC      29202                            $31,651.77
                                                            4797 ‐ Panama City ‐
                                                            Pier Park; PANAMA
PIER PARK                         Lease                     CITY BEACH, FL        Ruby Tuesday, Inc.                2643 SOLUTION CENTER                        CHICAGO         IL      60677‐0000                        $3,025.02
PIKE COUNTY                       Personal Property Tax                      2020 Ruby Tuesday, Inc.                120 WEST CHURCH ST.                       0 TROY            AL             36081                      $1,574.23
PIKE COUNTY                       Real Estate Tax                            2020 Ruby Tuesday, Inc.                120 WEST CHURCH ST.                       0 TROY            AL             36081                      $6,217.49
                                                            4429 ‐ Pike Creek;                                                                 C/O REGENCY
PIKE CREEK SHOPPPING CENTER       Lease                     WILMINGTON, DE        Ruby Tuesday, Inc.                PO BOX 644031              CENTERS LP      PITTSBURGH       PA      15264‐0000      Per signed lease amendment
                                                            Case 20-12456-JTD                      Doc 1092-1                   Filed 02/09/21           Page 18 of 24


Counterparty Name                   Title of Contract         Description           Debtor Entity Name              Address 1                     Address 2       City             State   Zip             Proposed Cure Amt.
PITT COUNTY TAX ADMINISTRATION      Personal Property Tax                      2020 Ruby Tuesday, Inc.              PO BOX 875                                    GREENVILLE       NC      27835‐0875                         $2,138.96
PITT COUNTY TAX ADMINISTRATION      Real Estate Tax                            2020 Ruby Tuesday, Inc.              PO BOX 875                                    GREENVILLE       NC      27835‐0875                        $18,060.43
                                                              3229 ‐ Plymouth                                                                     HAMPTON INN
PLYMOUTH MEETING HOTEL FRANCHISEE                             Meeting; PLYMOUTH                                                                   PLYMOUTH        PLYMOUTH
LLC                               Lease                       MEETING, PA          Ruby Tuesday, Inc.               2055 CHEMICAL RD              MEETING         MEETING       PA         19462                             $43,749.00
Pocomoke City                     Personal Property Tax                       2020 Ruby Tuesday, Inc.               PO BOX 29                                     POCOMOKE CITY MD                 21851                      $3,486.98
PORTAGE COUNTY                    Real Estate Tax                             2020 Ruby Tuesday, Inc.               PO BOX 1217                                   RAVENNA       OH         44266                             $12,789.04
                                                              7672 ‐ Muncie;
POTTER PROPERTIES LLC               Lease                     MUNCIE, IN           RT Indianapolis Franchise, LLC   4700 S HIGHLAND DRIVE STE B                   SALT LAKE CITY   UT      84117‐0000                        $28,015.33
                                                              7629 ‐ South Canton;                                                                                GROSSE POINTE
PREMIER CENTER OF CANTON LLC        Lease                     CANTON, MI           RT Detroit Franchise, LLC        18720 MACK AVENUE SUITE 200                   PARK             MI      48236‐0000                        $19,630.60
PRINCE EDWARD COUNTY TREASURER      Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 522                                    FARMVILLE        VA      23901                              $4,069.65
PRINCE EDWARD COUNTY TREASURER      Real Estate Tax                           2020 Ruby Tuesday, Inc.               PO BOX 522                                    FARMVILLE        VA      23901                              $6,322.05
Prince Georges County MD            Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 17578                                  BALTIMORE        MD      21297‐1578                         $6,554.81
PRINCE GEORGES COUNTY MD            Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 17578                                  BALTIMORE        MD      21297‐1578                         $8,672.10
PRINCE GEORGES COUNTY MD            Personal Property Tax                     2020 Ruby Tuesday, Inc.               PO BOX 17578                                  BALTIMORE        MD      21297‐1578                         $7,715.24
                                                                                                                                                  TAX
                                                                                                                                                  ADMINISTRATIO
PRINCE WILLIAM COUNTY               Personal Property Tax                      2020 Ruby Tuesday, Inc.              PO BOX 1600                   N DIVISION      PRINCE WILLIAM VA        22116‐1611                         $2,237.88
                                                                                                                                                  TAX
                                                                                                                                                  ADMINISTRATIO
PRINCE WILLIAM COUNTY               Personal Property Tax                      2020 Ruby Tuesday, Inc.              PO BOX 1600                   N DIVISION      PRINCE WILLIAM VA        22116‐1611                         $2,118.46
                                                                                                                                                  TAX
                                                                                                                                                  ADMINISTRATIO
PRINCE WILLIAM COUNTY               Real Estate Tax                            2020 Ruby Tuesday, Inc.              PO BOX 1600                   N DIVISION      PRINCE WILLIAM VA        22116‐1611                         $7,296.26
                                                                                                                                                  TAX
                                                                                                                                                  ADMINISTRATIO
PRINCE WILLIAM COUNTY               Real Estate Tax                            2020 Ruby Tuesday, Inc.              PO BOX 1600                   N DIVISION      PRINCE WILLIAM VA        22116‐1611                         $9,140.22
                                                              4411 ‐ Somerset;
PRISCILLA A DREILING                Lease                     SOMERSET, PA          Ruby Tuesday, Inc.              1863 NORTH RUSTY GATE                         WICHITA          KS      67206‐0000                             $0.00
                                                              4555 ‐ Clinton NC;                                                                  ATTN GARY
PROV 18:10 LLC                      Lease                     CLINTON, NC           Ruby Tuesday, Inc.              5430 LAWNVIEW WAY             GRACE           ELK GROVE        CA      95758            Per signed lease amendment
Pueblo County Treasurer             Personal Property Tax                      2020 Ruby Tuesday, Inc.              215 W 10TH ST                 ROOM 110        PUEBLO           CO      81003‐2935                          $2,160.85
Pueblo County Treasurer             Real Estate Tax                            2020 Ruby Tuesday, Inc.              215 W 10TH ST                 ROOM 110        PUEBLO           CO      81003‐2935                         $12,339.43
QSR AUTOMATIONS                     Trade Vendor                                    Ruby Tuesday, Inc.              2301 STANLEY GAULT PARKWAY                    LOUISVILLE       KY      40223‐0000                           $948.38
RANKIN COUNTY                       Personal Property Tax                      2020 Ruby Tuesday, Inc.              211 E GOVERNMENT ST        STE. B             BRANDON          MS      39042‐3269                          $5,617.66
RANKIN COUNTY                       Real Estate Tax                            2020 Ruby Tuesday, Inc.              211 E GOVERNMENT ST        STE. B             BRANDON          MS      39042‐3269                         $27,164.20
RAY CHAPMAN TAX COLLECTOR           Real Estate Tax                            2020 Ruby Tuesday, Inc.              2222 TRENTON RD                               LEVITTOWN        PA      19056                               $2,662.25
                                                              4801 ‐ Waycross;
RCG WAYCROSS LLC                    Lease                     WAYCROSS, GA          Ruby Tuesday, Inc.              PO BOX 53483                                  ATLANTA          GA      30355‐0000                         $2,419.72
REBIS, LLC DBA PROPERTY WORKS       Trade Vendor                                    Ruby Tuesday, Inc.              720 CHURCH ST                                 DECATUR          GA      30030                              $6,143.23
                                                              3743 ‐ Enterprise;                                                                  531 BOLL
REGENCY MANAGEMENT INC              Lease                     ENTERPRISE, AL        Ruby Tuesday, Inc.              WESTGATE CENTER               WEEVIL CIR      ENTERPRISE       AL      36330‐0000                           $579.00
                                                              4953 ‐ Thomasville;
REX OIL COMPANY                     Lease                     THOMASVILLE, NC       Ruby Tuesday, Inc.              1000 LEXINGTON AVE                            THOMASVILLE      NC      27360‐0000       Per signed lease amendment
Richland County Treasurer           Personal Property Tax                      2020 Ruby Tuesday, Inc.              PO BOX 8028                                   COLUMBIA         SC      29202‐8028                          $4,427.75
Richland County Treasurer           Real Estate Tax                            2020 Ruby Tuesday, Inc.              PO BOX 8028                                   COLUMBIA         SC      29202‐8028                         $57,018.84
                                                              7900 ‐ West Plains; RT Western Missouri
RJPA PROPERTIES LLC                 Lease                     WEST PLAINS, MO       Franchise, LLC                  610A E BATTLEFIELD 321                        SPRINGFIELD      MO      65807‐0000       Per signed lease amendment
Roane County Clerk                  Personal Property Tax                      2020 Ruby Tuesday, Inc.              PO BOX 296                                    KINGSTON         TN      37763                                $905.00
Roane County Clerk                  Real Estate Tax                            2020 Ruby Tuesday, Inc.              PO BOX 296                                    KINGSTON         TN      37763                               $9,913.00

                                                              2164 ‐ Pueblo;                                                                      C O ANITA
ROBERT A DAILEY                     Lease                     PUEBLO, CO            RT Denver Franchise, L.P.       1121 SCRUB JAY COURT          DAILEY TRUSTEE CARLSBAD          CA      92009‐0000                        $43,499.97
                                                             Case 20-12456-JTD                       Doc 1092-1               Filed 02/09/21          Page 19 of 24


Counterparty Name                    Title of Contract         Description           Debtor Entity Name           Address 1                    Address 2       City           State   Zip          Proposed Cure Amt.
ROBESON COUNTY TAX COLLECTOR         Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO Box 58037                                 CHARLOTTE      NC      28258‐0387                      $1,490.69
ROBESON COUNTY TAX COLLECTOR         Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO Box 58037                                 CHARLOTTE      NC      28258‐0387                     $12,994.54
Rockingham County Tax Collector      Personal Property Tax                      2020 Ruby Tuesday, Inc.           PO BOX 580368                                CHARLOTTE      NC      28258‐0368                      $1,793.51
Rockingham County Tax Collector      Real Estate Tax                            2020 Ruby Tuesday, Inc.           PO BOX 580368                                CHARLOTTE      NC      28258‐0368                     $12,684.26
                                                                                                                                               RB 1995 TRUST
                                                               7149 ‐ Ellenton;                                                                AND WR I XV
RONALD BENDERSON DEVLOPMENT          Lease                     ELLENTON, FL           RT Tampa Franchise, LP      PO BOX 823201                LEASE 56135     PHILADELPHIA   PA      19182‐0000                     $85,360.50
                                                               4974 ‐ Centerbrooke
ROUTE TEN LLC                        Lease                     Village; SUFFOLK, VA Ruby Tuesday, Inc.            1268 LASKIN RD APT 200       C/O PERKINS     VIRGINIA BEACH VA      23451‐5266    Per signed lease amendment
                                                               4165 ‐ Easton Plaza;
RP EASTON MARKETPLACE MD LLC         Lease                     EASTON, MD             Ruby Tuesday, Inc.          832 GEORGIA AVE STE 507                      CHATTANOOGA    TN      37402                           $8,318.76
                                                               2682 ‐ Salisbury;
RPI SALISBURY MALL                   Lease                     SALISBURY, MD          Ruby Tuesday, Inc.          PO BOX 860510                                MINNEAPOLIS    MN      54486‐0000                          $0.00
                                                               5163 ‐ Calhoun;
RT CALHOUN JV LLC                    Lease                     CALHOUN, GA            Ruby Tuesday, Inc.          201 ALLEN RD STE 300                         ATLANTA        GA      30328                          $21,875.00
                                                               3126 ‐ Greenbelt;
RT GREENBELT LLC                     Lease                     GREENBELT, MD          Ruby Tuesday, Inc.          210 CANAL ST STE 301         C O ROSE CHAO NEW YORK         NY      10013‐0000    Per signed lease amendment
                                                               4603 ‐ Tiger Pointe
                                                               Gulf Breeze; GULF
RT GULF BREEZE LP                    Lease                     BREEZE, FL             Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL   C O OIMC        MIAMI          FL      33131‐0000                     $32,697.38
                                                               4621 ‐ Henderson;
RT HENDERSON LLC                     Lease                     HENDERSON, NC          Ruby Tuesday, Inc.          1200 DUDA TRAIL                              OVIEDO         FL      32765‐0000                     $65,207.90
                                                               7613 ‐ Saline; SALINE,                             4036 TELEGRAPH ROAD SUITE                    BLOOMFIELD
SALINE COMMONS LLC                   Lease                     MI                     RT Detroit Franchise, LLC   201                                          HILLS          MI      48302‐0000                       $693.00
SAMPSON COUNTY                       Personal Property Tax                       2020 Ruby Tuesday, Inc.          PO BOX 207                                   CLINTON        NC      28329‐0207                      $2,625.56
SAMPSON COUNTY                       Real Estate Tax                             2020 Ruby Tuesday, Inc.          PO BOX 207                                   CLINTON        NC      28329‐0207                     $19,744.27
Sarpy County Treasurer               Personal Property Tax                       2019 Ruby Tuesday, Inc.          1210 GOLDEN GATE DR #1120                    PAPILLION      NE      68046                            $373.36
                                                               4272 ‐ Monument
                                                               Road; JACKSONVILLE,                                                             ATTN MERCEDES
SART LLC                             Lease                     FL                     Ruby Tuesday, Inc.          19949 MARKWARD XING          AZA           ESTERO           FL      33928‐0000    Per signed lease amendment
                                                               3700 ‐ Tullahoma;
SCHLANGEN PROPERTIES LLC             Lease                     TULLAHOMA, TN          Ruby Tuesday, Inc.          2026 SANDSTONE LOOP N                        SARTELL        MN      56377‐0000                     $17,360.25
Shelby County Trustee                Personal Property Tax                       2020 Ruby Tuesday, Inc.          PO BOX 2751                                  MEMPHIS        TN      38101‐2751                      $1,461.65
Shelby County Trustee                Real Estate Tax                             2020 Ruby Tuesday, Inc.          PO BOX 2751                                  MEMPHIS        TN      38101‐2751                     $19,827.18
Sheriff of Monongalia County         Personal Property Tax                       2020 Ruby Tuesday, Inc.          243 HIGH ST                  TAX OFFICE      MORGANTOWN     WV      26505                           $1,351.02
Sheriff of Monongalia County         Real Estate Tax                             2020 Ruby Tuesday, Inc.          243 HIGH ST                  TAX OFFICE      MORGANTOWN     WV      26505                           $8,227.10
                                                               4214 ‐ Clemson;
SHUET YI NG                          Lease                     CLEMSON, SC            Ruby Tuesday, Inc.          PO BOX 58632                                 RALEIGH        NC      27658‐8632    Per signed lease amendment
                                                               2842 ‐ Cromwell;                                                                HB NITKIN
SHUNPIKE WEST LIMITED PARTNERSHIP    Lease                     CROMWELL, CT           Ruby Tuesday, Inc.          230 MASON STREET             GROUP           GREENWICH      CT      06830‐0000                     $27,515.11
                                                               4458 ‐ Eagle Harbor;
SILVERMAN REALTY ASSOCIATES LLC      Lease                     ORANGE PARK, FL        Ruby Tuesday, Inc.          12A FILMORE PLACE                     FREEPORT              NY      11520‐0000                     $84,253.92
SNAPFINGER,INC                       Trade Vendor                                     Ruby Tuesday, Inc.          3025 WINDWARD PLAZA      SUITE 550    ALPHARETTA            GA      30005‐0000                     $22,719.99
                                                               4907 ‐ Fletcher;                                                            18 ROCKWOOD
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC Lease                     FLETCHER, NC           Ruby Tuesday, Inc.          ATTN JOHN G WINKENWERDER RD           FLETCHER              NC      28732‐0000    Per signed lease amendment
                                                                                                                                           LOCKBOX 7327
                                                                                                                                           FBO ROYAL
                                                               4639 ‐ Tidewater;                                                           BANK OF
SOUTHERN SHOPPING CENTER LLC         Lease                     NORFOLK, VA           Ruby Tuesday, Inc.           PO BOX 8500              SCOTLAND PLC PHILADELPHIA          PA      19178‐0000    Per signed lease amendment
                                                               4240 ‐ Harriman;
SRINIVASULU KYATHAM                  Lease                     HARRIMAN, TN          Ruby Tuesday, Inc.           992 STONEBRIDGE CIRCLE                       COOKEVILLE     TN      38501‐0000    Per signed lease amendment
ST. CHARLES COUNTY COLLECTOR         Personal Property Tax                      2020 Ruby Tuesday, Inc.           201 N SECOND ST              ROOM 134        ST. CHARLES    MO      63301                            $2,343.45
ST. CHARLES COUNTY COLLECTOR         Real Estate Tax                            2020 Ruby Tuesday, Inc.           201 N SECOND ST              ROOM 134        ST. CHARLES    MO      63301                           $46,221.24
                                                         Case 20-12456-JTD                         Doc 1092-1                Filed 02/09/21          Page 20 of 24


Counterparty Name                Title of Contract         Description              Debtor Entity Name           Address 1                    Address 2      City         State   Zip          Proposed Cure Amt.
                                                                                                                                              REVENUE
St. Clair County                 Personal Property Tax                      2020 Ruby Tuesday, Inc.              1815 COGSWELL AVE STE 205    COMMISSIONER   PELL CITY    AL      35125                         $1,794.08
                                                                                                                                              REVENUE
St. Clair County                 Real Estate Tax                            2020 Ruby Tuesday, Inc.              1815 COGSWELL AVE STE 205    COMMISSIONER   PELL CITY    AL      35125                         $6,859.58
                                                                                                                                              COLLECTOR OF
ST. LOUIS COUNTY TAX COLLECTOR   Personal Property Tax                      2020 Ruby Tuesday, Inc.              41 S CENTRAL AVE             REVENUE        ST LOUIS     MO      63105                         $2,119.93
                                                                                                                                              COLLECTOR OF
ST. LOUIS COUNTY TAX COLLECTOR   Real Estate Tax                            2020 Ruby Tuesday, Inc.              41 S CENTRAL AVE             REVENUE        ST LOUIS     MO      63105                        $36,160.76
STEUBEN COUNTY                   Personal Property Tax                      2019 Ruby Tuesday, Inc.              317 S WAYNE ST               STE 2‐K        ANGOLA       IN      46703                             $0.00
STEUBEN COUNTY                   Real Estate Tax                            2019 Ruby Tuesday, Inc.              317 S WAYNE ST               STE 2‐K        ANGOLA       IN      46703                         $7,868.61
                                                           7494 ‐ Oswego;
STEVEN THOMAS                    Lease                     OSWEGO, NY               RT New York Franchise, LLC   106 WEST UTICA ST SUITE D                   OSWEGO       NY      13126‐0000                   $23,569.05
                                                           2686 ‐ College Park;
STORE CAPITAL CORPORATION        Lease                     COLLEGE PARK, GA         Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $49,597.39
                                                           3155 ‐ Lumberton;
STORE CAPITAL CORPORATION        Lease                     LUMBERTON, NC            Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $26,190.34
                                                           3170 ‐ Tillmans
STORE CAPITAL CORPORATION        Lease                     Corner; MOBILE, AL       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $27,533.92
                                                           3743 ‐ Enterprise;
STORE CAPITAL CORPORATION        Lease                     ENTERPRISE, AL           Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $28,823.71
                                                           4168 ‐ Dublin;
STORE CAPITAL CORPORATION        Lease                     DUBLIN, GA               Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $28,177.19
                                                           4174 ‐ Airport
                                                           Interplex;
STORE CAPITAL CORPORATION        Lease                     PHILADELPHIA, PA         Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $59,009.62
                                                           4199 ‐ Roanoke
                                                           Rapids; ROANOKE
STORE CAPITAL CORPORATION        Lease                     RAPIDS, NC               Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $28,182.87

                                                           4296 ‐ Carolina East
STORE CAPITAL CORPORATION        Lease                     Mall; GREENVILLE, NC     Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $25,462.06
                                                           4358 ‐ Cambridge;
STORE CAPITAL CORPORATION        Lease                     CAMBRIDGE, OH            Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $20,745.44
                                                           4387 ‐ Mt. Vernon;
STORE CAPITAL CORPORATION        Lease                     MT. VERNON, OH           Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                    $7,862.97
                                                           4412 ‐ Marianna;
STORE CAPITAL CORPORATION        Lease                     MARIANNA, FL             Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $14,359.11
                                                           4415 ‐ Charles Town;
STORE CAPITAL CORPORATION        Lease                     CHARLES TOWN, WV         Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $13,324.69
                                                           4423 ‐ Streetsboro;
STORE CAPITAL CORPORATION        Lease                     STREETSBORO, OH          Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $17,952.05

                                                           4481 ‐ Lexington
STORE CAPITAL CORPORATION        Lease                     Place; LEXINGTON, SC     Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $19,189.78
                                                           4495 ‐ Pensacola Pine
                                                           Forest; PENSACOLA,
STORE CAPITAL CORPORATION        Lease                     FL                       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $17,079.99
                                                           4559 ‐ Pearl; PEARL,
STORE CAPITAL CORPORATION        Lease                     MS                       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $30,786.49
                                                           4680 ‐ Lake City; LAKE
STORE CAPITAL CORPORATION        Lease                     CITY, FL                 Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $17,807.22
                                                           4700 ‐ Eden; EDEN,
STORE CAPITAL CORPORATION        Lease                     NC                       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE   AZ      85255‐0000                   $27,175.82
                                                               Case 20-12456-JTD                      Doc 1092-1                 Filed 02/09/21          Page 21 of 24


Counterparty Name                      Title of Contract         Description           Debtor Entity Name            Address 1                    Address 2      City          State   Zip          Proposed Cure Amt.
                                                                 4701 ‐ Lock Haven;
STORE CAPITAL CORPORATION              Lease                     MILL HALL, PA          Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $12,676.48
                                                                 4766 ‐ Navy Blvd;
STORE CAPITAL CORPORATION              Lease                     PENSACOLA, FL          Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $17,884.85
                                                                 4856 ‐ Shrewsbury;
STORE CAPITAL CORPORATION              Lease                     NEW FREEDOM, PA Ruby Tuesday, Inc.                  8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $27,555.01
                                                                 4888 ‐ Alcoa
STORE CAPITAL CORPORATION              Lease                     Highway; ALCOA, TN Ruby Tuesday, Inc.               8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $14,020.05
                                                                 4909 ‐ Chapman
                                                                 Highway‐WalMart;
STORE CAPITAL CORPORATION              Lease                     KNOXVILLE, TN          Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $26,114.23
                                                                 4938 ‐ Frederick
                                                                 Crossing; FREDERICK,
STORE CAPITAL CORPORATION              Lease                     MD                     Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $28,116.07
                                                                 5112 ‐ Dandridge;
STORE CAPITAL CORPORATION              Lease                     DANDRIDGE, TN          Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $28,396.20
                                                                 5146 ‐ Carrollton;
STORE CAPITAL CORPORATION              Lease                     CARROLLTON, GA         Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $21,251.82
                                                                 5169 ‐ Dallas ‐ GA;
STORE CAPITAL CORPORATION              Lease                     DALLAS, GA             Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $18,377.58
                                                                 5214 ‐ Spring Lake;
STORE CAPITAL CORPORATION              Lease                     SPRING LAKE, NC        Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                    $9,637.90
                                                                 3933 ‐ Albany;
STORE CAPITAL CORPORATION              Lease                     ALBANY, GA             Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $15,760.26
                                                                 4633 ‐
                                                                 Gadsden/Attalla;
STORE CAPITAL CORPORATION              Lease                     GADSDEN, AL            Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $28,259.86
                                                                 4154 ‐ Corinth;
STORE CAPITAL CORPORATION              Lease                     CORINTH, MS            Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $25,309.69
                                                                 4844 ‐ Montage
                                                                 Mountain; MOOSIC,
STORE CAPITAL CORPORATION              Lease                     PA                     Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $27,382.10
                                                                 3276 ‐ Martinsburg;
STORE CAPITAL CORPORATION              Lease                     MARTINSBURG, WV Ruby Tuesday, Inc.                  8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                    $5,264.84
                                                                 4687 ‐ Bristol;
STORE CAPITAL CORPORATION              Lease                     BRISTOL, CT            Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $22,914.64
                                                                 7121 ‐ Sebastian;      RT West Palm Beach
STORE CAPITAL CORPORATION              Lease                     SEBASTIAN, FL          Franchise, LP                8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $22,164.59
                                                                 7044 ‐ Cadillac;
STORE CAPITAL CORPORATION              Lease                     CADILLAC, MI           RT Michigan Franchise, LLC   8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $28,308.56
                                                                 7226 ‐ Tower Road;
STORE CAPITAL CORPORATION              Lease                     DENVER, CO             RT Denver Franchise, L.P.    8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255‐0000                   $57,684.61
SUMTER COUNTY                          Personal Property Tax                       2020 Ruby Tuesday, Inc.           PO BOX 1044                                 AMERICUS      GA      31709‐1044                    $2,527.92
SUMTER COUNTY                          Real Estate Tax                             2020 Ruby Tuesday, Inc.           PO BOX 1044                                 AMERICUS      GA      31709‐1044                    $9,557.09
Tallapoosa County Revenue Commission   Personal Property Tax                       2020 Ruby Tuesday, Inc.           125 N BRDNAX ST              ROOM 106       DADEVILLE     AL      36853                         $1,774.80
Tallapoosa County Revenue Commission   Real Estate Tax                             2020 Ruby Tuesday, Inc.           125 N BRDNAX ST              ROOM 106       DADEVILLE     AL      36853                         $7,758.26
TANEY COUNTY COLLECTOR                 Personal Property Tax                       2020 Ruby Tuesday, Inc.           PO BOX 278                                  FORSYTH       MO      65653                         $1,502.53
TANEY COUNTY COLLECTOR                 Real Estate Tax                             2020 Ruby Tuesday, Inc.           PO BOX 278                                  FORSYTH       MO      65653                         $7,056.49
                                                                                                                                                  C/O REALTY
                                                                 2373 ‐ Vero Beach;    RT West Palm Beach                                         INCOME CORP
TAU SOUTH LLC                          Lease                     VERO BEACH, FL        Franchise, LP                 PO BOX 842428                BLDG ID 3962   LOS ANGELES   CA      90084‐0000                  $206,982.58
                                                                Case 20-12456-JTD                      Doc 1092-1              Filed 02/09/21                  Page 22 of 24


Counterparty Name                      Title of Contract          Description          Debtor Entity Name          Address 1                         Address 2        City               State       Zip              Proposed Cure Amt.
                                                                                                                                                     ATTN CATHY
                                                                                                                                                     MATTIOLI 8902
                                                                  7210 ‐ Gibsonton;                                                                  N DALE MABRY
TC RIVERVIEW LLC                       Lease                      RIVERVIEW, FL        Ruby Tuesday, Inc.          RMC LEASING MNGMT LLC             HYW STE 200      TAMPA              FL          33614‐0000                          $6,922.64
                                                                  4710 ‐ East
                                                                  Harrisburg;                                                                        ATTN CAROL JO
TECPORT BUSINESS CENTER                Lease                      HARRISBURG, PA       Ruby Tuesday, Inc.          3555 WASHINGTON ROAD              BEVANS         MCMURRAY             PA          15317‐0000                           $145.28
THE AEGIS GROUP LLC                    Trade Vendor                                    Ruby Tuesday, Inc.          1102 18TH AVE SOUTH                              NASHVILLE            TN          37212‐0000                         $23,991.50
                                                                                                                                                     C O THE
                                                                  7163 ‐ The Villages;                                                               VILLAGES COM
THE VILLAGES OPERATING COMPANY         Lease                      THE VILLAGES, FL      RT Orlando Franchise, LP   3597 KIESSEL ROAD                 PROP MGT       THE VILLAGES         FL          32163‐0000        Per signed lease amendment
                                                                  4183 ‐ Clarksburg;                               2127 INNERBELT BUSINESS           SUITE 200 C O
THF CLARKSBURG DEVELOPMENT LLC         Lease                      CLARKSBURG, WV        Ruby Tuesday, Inc.         CENTER                            THF REALTY INC ST LOUIS             MO          63114‐0000                            $485.60
                                                                  9610 ‐ 216 Bldg,
                                                                  Maryville, TN;
THOMAS WESLEY SPEARS                   Lease                      Maryville, TN         Ruby Tuesday, Inc.         1001 WHITE OAK AVE                                 MARYVILLE          TN          37803‐0000                         $11,258.50
                                                                  4378 ‐ Deep River
                                                                  Corporate Center;                                c o GUILFORD REALTY GROUP
THORNDIKE ROAD ASSOCIATION             Lease                      GREENSBORO, NC        Ruby Tuesday, Inc.         INC                               PO BOX 10378     GREENSOBORO        NC          27404‐0000                           $612.00
Tift County Tax Commissioner           Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 930                                         TIFTON             GA          31793                               $2,951.74
Tift County Tax Commissioner           Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 930                                         TIFTON             GA          31793                              $17,329.60
TINA M CASTRO 2005 TRUST DATED 05 17                              4859 ‐ Athens;
05                                     Lease                      ATHENS, TN            Ruby Tuesday, Inc.         444 N EL CAMINO REAL SPC 53                        ENCINITAS          CA          92024‐0000        Per signed lease amendment
                                                                  4445 ‐ Beckley;
TM LLC                                 Lease                      BECKLEY, WV           Ruby Tuesday, Inc.         BOX 1109                                           BECKLEY            WV          25802‐0000                         $58,657.66
                                                                  4954 ‐ Emory Road;
TNT 37849 LLC                          Lease                      POWELL, TN            Ruby Tuesday, Inc.         14071 PEYTON DRIVE UNIT 476                        CHINO HILLS        CA          91709‐0000        Per signed lease amendment
Toombs County Tax Collector            Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 458                                         LYONS              GA          30436‐0458                            $772.27
Toombs County Tax Collector            Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 458                                         LYONS              GA          30436‐0458                           $1,981.86
                                                                  4407 ‐ Savannah;
TOTH ENTERPRISES                       Lease                      SAVANNAH, GA          Ruby Tuesday, Inc.         3566 TORO CANYON PARK RD                            SANTA BARBARA     CA          93108                              $34,460.01
Town of Amsterdam                      Real Estate Tax                             2021 Ruby Tuesday, Inc.         283 MANNYS CORNERS RD                               AMSTERDAM         NY          12010                              $18,052.54
TOWN OF BEDFORD                        Real Estate Tax                             2020 Ruby Tuesday, Inc.         215 E MAIN ST                     STE 101           BEDFORD           VA          24523                               $1,280.55
TOWN OF BRISTOL                        Personal Property Tax                       2020 Ruby Tuesday, Inc.         PO BOX 1040                                         BRISTOL           CT          06011‐1040                          $6,809.51
TOWN OF BRISTOL                        Real Estate Tax                             2020 Ruby Tuesday, Inc.         PO BOX 1040                                         BRISTOL           CT          06011‐1040                         $48,226.27
                                       Personal Property Tax‐                                                                                                          CHRISTIANSBUR
TOWN OF CHRISTIANSBURG                 Computer                                   2020 Ruby Tuesday, Inc.          100 E MAIN ST                                       G                 VA          24073‐3029                              $8.04
                                       Personal Property Tax‐                                                                                                          CHRISTIANSBUR
TOWN OF CHRISTIANSBURG                 Furniture                                  2020 Ruby Tuesday, Inc.          100 E MAIN ST                                       G                 VA          24073‐3029                            $476.85
                                                                                                                                                                       CHRISTIANSBUR
TOWN OF CHRISTIANSBURG                 Real Estate Tax                            2020 Ruby Tuesday, Inc.          100 E MAIN ST                                       G                 VA          24073‐3029                          $2,097.43
Town of Cromwell                       Personal Property Tax                      2020 Ruby Tuesday, Inc.          41 WEST ST                                          CROMWELL          CT          06416                               $7,742.35
TOWN OF CULPEPER                       Personal Property Tax                      2020 Ruby Tuesday, Inc.          400 SOUTH MAIN ST                 STE 109           CULPERER          VA          22701                               $1,059.61
TOWN OF EASTON                         Personal Property Tax                      2020 Ruby Tuesday, Inc.          PO BOX 520                                          EASTON            MD          21601                               $1,796.56
Town of Easton                         Real Estate Tax                            2020 Ruby Tuesday, Inc.                                        0                   0               0           0                0                      $4,887.33
TOWN OF FARMVILLE                      Personal Property Tax                      2020 Ruby Tuesday, Inc.          PO DRAWER 368                                       FARMVILLE         VA          23901                               $1,353.90
TOWN OF FARMVILLE                      Real Estate Tax                            2020 Ruby Tuesday, Inc.          PO DRAWER 368                                       FARMVILLE         VA          23901                               $1,484.64
TOWN OF FLETCHER                       Real Estate Tax                            2020 Ruby Tuesday, Inc.          300 OLD CANE CREEK RD                               FLETCHER          NC          28732                               $3,363.25
TOWN OF FLETCHER                       Personal Property Tax                      2020 Ruby Tuesday, Inc.          300 OLD CANE CREEK RD                               FLETCHER          NC          28732                                $648.97
Town of Leesburg                       Personal Property Tax                      2020 Ruby Tuesday, Inc.          PO BOX 9100                                         LEESBURG          VA          20177‐0910                           $340.04
TOWN OF WATERFORD                      Real Estate Tax                            2020 Ruby Tuesday, Inc.          15 ROPE FERRY RD                                    WATERFORD         CT          06385‐2886                         $17,829.67
TOWN OF WINDSOR LOCKS                  Personal Property Tax                      2020 Ruby Tuesday, Inc.          PO BOX 844537                                       BOSTON            MA          02284‐4537                          $2,082.43
TOWN OF WINDSOR LOCKS                  Real Estate Tax                            2020 Ruby Tuesday, Inc.          PO BOX 844537                                       BOSTON            MA          02284‐4537                         $32,666.72
                                                           Case 20-12456-JTD                     Doc 1092-1          Filed 02/09/21          Page 23 of 24


Counterparty Name                  Title of Contract         Description          Debtor Entity Name     Address 1                    Address 2      City          State   Zip          Proposed Cure Amt.
                                                                                                                                      COLLECTOR OF
TOWN OF WRENTHAM                   Personal Property Tax                     2020 Ruby Tuesday, Inc.     79 SOUTH ST                  TAXES          WRENTHAN      MA      02093                            $298.85
TOWN OF WYTHEVILLE                 Personal Property Tax                     2020 Ruby Tuesday, Inc.     PO BOX 533                                  WYTHEVILLE    VA      24382                            $213.67
TOWN OF WYTHEVILLE                 Real Estate Tax                           2020 Ruby Tuesday, Inc.     PO BOX 533                                  WYTHEVILLE    VA      24382                           $1,914.46
                                                                                                                                      C/O ALLIANCE
TOWNCENTER AND EAST OF 17 AT EAGLE                           4458 ‐ Eagle Harbor;                                                     PROCESSING
HARBOR ASSOCIATION INC             Lease                     ORANGE PARK, FL       Ruby Tuesday, Inc.    PO BOX 621055                CNTR           ORLANDO       FL      32862‐1055                        $403.41
                                                             2149 ‐ Treasure
                                                             Coast; JENSEN         RT West Palm Beach
TREASURE COAST JCP ASSOCIATES      Lease                     BEACH, FL             Franchise, LP         PO BOX 775746                               CHICAGO       IL      60677‐0000    Per signed lease amendment
Treasurer County of York           Personal Property Tax                      2020 Ruby Tuesday, Inc.    PO BOX 116                                  YORK          SC      29745                            $7,366.59
Treasurer County of York           Real Estate Tax                            2020 Ruby Tuesday, Inc.    PO BOX 116                                  YORK          SC      29745                           $41,435.23
TREASURER OF MONTGOMERY COUNTY     Real Estate Tax                            2020 Ruby Tuesday, Inc.    451 WEST THIRD ST            2ND FLOOR      DAYTON        OH      45422                           $15,750.36
TREASURER OF ROCKBRIDGE COUNTY     Personal Property Tax                      2020 Ruby Tuesday, Inc.    PO BOX 784                                  LEXINGTON     VA      24450‐0784                       $4,417.41
TREASURER OF ROCKBRIDGE COUNTY     Real Estate Tax                            2020 Ruby Tuesday, Inc.    PO BOX 784                                  LEXINGTON     VA      24450‐0784                       $3,321.89
Treasurer of Wythe County          Personal Property Tax                      2020 Ruby Tuesday, Inc.    225 SOUTH 4TH ST RM 104                     WYTHEVILLE    VA      24382‐2547                       $1,781.71
Treasurer of Wythe County          Real Estate Tax                            2020 Ruby Tuesday, Inc.    225 SOUTH 4TH ST RM 104                     WYTHEVILLE    VA      24382‐2547                       $6,369.61
                                                                                                                                      C/O MOSITES
                                                                                                                                      DEVELOPMENT
UNION SQUARE NEWCASTLE JOINT                                 4618 ‐ New Castle;                                                       CO ATTN ACCTG
VENTURE                            Lease                     NEW CASTLE, PA       Ruby Tuesday, Inc.     400 MOSITES WAY SUITE 100    DEPT          PITTSBURG      PA      15205‐0000                      $3,653.10
UNION TOWNSHIP TAX COLLECTOR       Real Estate Tax                           2020 Ruby Tuesday, Inc.     205 MAPEAT LANE                            NEW CASTLE     PA      16101                           $9,755.12
                                                             4726 ‐ Linthicum;
UNITED MGMT SVCS INC               Lease                     LINTHICUM, MD        Ruby Tuesday, Inc.     856 ELKRIDGE LANDING RD                     LINTHICUM     MD      21090                            $212.12
Vance County Tax Office            Personal Property Tax                     2020 Ruby Tuesday, Inc.     122 YOUNG ST E                              HENDERSON     NC      27536‐4268                      $2,716.54
Vance County Tax Office            Real Estate Tax                           2020 Ruby Tuesday, Inc.     122 YOUNG ST E                              HENDERSON     NC      27536‐4268                     $13,813.23
Vidalia City                       Personal Property Tax                     2020 Ruby Tuesday, Inc.     PO BOX 280                                  VIDALIA       GA      30476‐0280                      $2,007.10
Vidalia City                       Real Estate Tax                           2020 Ruby Tuesday, Inc.     PO BOX 280                                  VIDALIA       GA      30476‐0280                      $5,150.85
                                                                                                                                      TAX
                                                                                                                                      PROCESSING
VIGO COUNTY                        Personal Property Tax                     2019 Ruby Tuesday, Inc.     PO BOX 1466                  CENTER       INDIANAPOLIS    IN      46206‐1466                          $0.00
                                                                                                                                      TAX
                                                                                                                                      PROCESSING
VIGO COUNTY                        Real Estate Tax                             2019 Ruby Tuesday, Inc.   PO BOX 1466                  CENTER       INDIANAPOLIS    IN      46206‐1466                          $0.00
                                                             7124 ‐ Royal Palm                                                        C/O SPANISH
                                                             Beach; ROYAL PALM RT West Palm Beach                                     RIVER
VILLAGE SHOPPES LLC                Lease                     BEACH, FL              Franchise, LP        3700 AIRPORT RD SUITE 302    CONSTRUCTION BOCA RATON      FL      33431‐0000                        $924.63
                                                             4654 ‐ Fayetteville ‐
                                                             Owen Dr;
VMG REALTIES LLC                   Lease                     FAYETTEVILLE, NC       Ruby Tuesday, Inc.   21150 NE 38TH AVE UNIT 804                  AVENTURA      FL      33180                          $15,833.34
WAKE COUNTY REVENUE DEPARTMENT     Personal Property Tax                       2020 Ruby Tuesday, Inc.   PO BOX 580084                               CHARLOTTE     NC      28258‐0084                      $2,264.25
Wake County Revenue Department     Personal Property Tax                       2020 Ruby Tuesday, Inc.   PO BOX 580084                               CHARLOTTE     NC      28258‐0084                      $1,301.09
WAKE COUNTY REVENUE DEPARTMENT     Real Estate Tax                             2020 Ruby Tuesday, Inc.   PO BOX 580084                               CHARLOTTE     NC      28258‐0084                     $19,086.27
Wake County Revenue Department     Real Estate Tax                             2020 Ruby Tuesday, Inc.   PO BOX 580084                               CHARLOTTE     NC      28258‐0084                     $14,430.99
WARE COUNTY                        Personal Property Tax                       2020 Ruby Tuesday, Inc.   PO BOX 1825                                 WAYCROSS      GA      31501                               $0.00
WARE COUNTY                        Real Estate Tax                             2020 Ruby Tuesday, Inc.   PO BOX 1825                                 WAYCROSS      GA      31501                           $7,685.64

Warren County Sheriff              Personal Property Tax                     2020 Ruby Tuesday, Inc.     PO BOX 807                                  BOWLING GREEN KY      42102‐0807                      $1,797.29

Warren County Sheriff              Real Estate Tax                         2020 Ruby Tuesday, Inc.       PO BOX 807                                  BOWLING GREEN KY      42102‐0807                     $10,929.37
                                                             3271 ‐ Warner
                                                             Robins; WARNER                              1266 WEST PACES FERRY RD
WBSR PROPERTIES LLLP               Lease                     ROBINS, GA         Ruby Tuesday, Inc.       #122                                        ATLANTA       GA      30327         Per signed lease amendment
                                                         Case 20-12456-JTD                       Doc 1092-1         Filed 02/09/21           Page 24 of 24


Counterparty Name                Title of Contract         Description            Debtor Entity Name    Address 1                    Address 2      City           State   Zip            Proposed Cure Amt.
                                                           3232 ‐ Pottsville;
WEIS MARKETS INC                 Lease                     POTTSVILLE, PA          Ruby Tuesday, Inc.   1000 S SECOND ST                            SUNBURY        PA      17801‐0000      Per signed lease amendment
                                                           4675 ‐ Windsor
                                                           Locks; WINDSOR
WENNE LLC                        Lease                     LOCKS, CT               Ruby Tuesday, Inc.   135 27 38TH AVENUE 2ND FLR                  FLUSHING       NY      11354‐0000      Per signed lease amendment
                                                           3743 ‐ Enterprise;
WESTGATE MERCHANTS ASSOCIATION   Lease                     ENTERPRISE, AL          Ruby Tuesday, Inc.   P O BOX 311292                              ENTERPRISE     AL      36331‐0000                        $315.00
WICOMICO COUNTY                  Personal Property Tax                        2020 Ruby Tuesday, Inc.   po box 4036                                 salisbury      md      21803‐4036                       $3,255.58
WICOMICO COUNTY                  Real Estate Tax                              2020 Ruby Tuesday, Inc.   po box 4036                                 salisbury      md      21803‐4036                       $5,620.63
WICOMICO COUNTY                  Personal Property Tax                        2020 Ruby Tuesday, Inc.   po box 4036                                 salisbury      md      21803‐4036                       $3,211.42
                                                           4225 ‐ Wytheville;
WILLIAM V MEEKER                 Lease                     WYTHEVILLE, VA          Ruby Tuesday, Inc.   368 LAMBERT ROAD                            CARPINTERIA    CA      93013‐0000      Per signed lease amendment
                                                           4274 ‐ Pooler;
WILLIAM V MEEKER                 Lease                     POOLER, GA              Ruby Tuesday, Inc.   368 LAMBERT ROAD                            CARPINTERIA    CA      93013‐0000      Per signed lease amendment
                                                           4282 ‐ Rock Hill;
WILLIAM V MEEKER                 Lease                     ROCK HILL, SC           Ruby Tuesday, Inc.   368 LAMBERT ROAD                            CARPINTERIA    CA      93013‐0000      Per signed lease amendment
                                                           4746 ‐ Ashley
                                                           Phosphate; NORTH
WILLIAM V MEEKER                 Lease                     CHARLESTON, SC          Ruby Tuesday, Inc.   368 LAMBERT ROAD                            CARPINTERIA    CA      93013‐0000      Per signed lease amendment
                                                           4710 ‐ East
                                                           Harrisburg;                                  100 WILLOW VALLEY LAKES      ATTN SHEILA
WILLOW VALLEY ASSOCIATES INC     Lease                     HARRISBURG, PA          Ruby Tuesday, Inc.   DRIVE                        ECKMAN          WILLOW STREET PA      17584‐0000                       $157.88
Wilson County                    Personal Property Tax                        2020 Ruby Tuesday, Inc.   PO BOX 865                                 0 LEBANON       TN             37088                    $1,101.00
Wilson County                    Real Estate Tax                              2020 Ruby Tuesday, Inc.   PO BOX 865                                 0 LEBANON       TN             37088                   $13,450.00
                                                           4385 ‐ Airport Road;
WINTERS CHAPEL PLAZA LLC         Lease                     JACKSONVILLE, FL        Ruby Tuesday, Inc.   2456 KINGS ARMS POINT NE                    ATLANTA        GA      30345‐0000      Per signed lease amendment
                                                                                                                                     OFFICE OF THE
WORCESTER COUNTY                 Personal Property Tax                      2020 Ruby Tuesday, Inc.     PO BOX 64390                 TREASURER      BALTIMORE      MD      21264‐4390                       $3,688.90
                                                                                                                                     THREE LAKESIDE
                                                                                                        2160 LAKESIDE CENTRE WAY     CENTRE ATTN
WORLD TRAVEL SERVICE, INC.       Trade Vendor                                     Ruby Tuesday, Inc.    SUITE                        MITZI HUBBARD KNOXVILLE       TN      37922‐0000                          $574.00
                                                           4503 ‐ Wrentham;                                                          TENANT ID
WRENTHAM VILLAGE PREMIUM OUTLETS Lease                     WRENTHAM, MA           Ruby Tuesday, Inc.    P O BOX 822920               WRE RUBYTU     PHILADELPHIA   PA      19182‐0000      Per signed lease amendment
                                                           3191 ‐ Statesboro;
YU CHING HSU                     Lease                     STATESBORO, GA         Ruby Tuesday, Inc.    109 HARVEY DRIVE                            STATESBORO     GA      30458‐0000                 Per Court Order
                                                           5128 ‐ Monkey
                                                           Junction;
Z A SNEEDENS SONS INC            Lease                     WILMINGTON, NC         Ruby Tuesday, Inc.    1015 ASHES DR                SUITE 205      WILMINGTON     NC      28405‐0000                       $5,000.00
